Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 1 of 88 PageID: 17




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



  UNITED STATES OF AMERICA               )


                  Plaintiff,             )

             v.                          )
                                                 Civil No. 2:19-cv-12441
  INFINEUM USA LP                        )

                  Defendant.             )
                                         1




                               CONSENT DECREE
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 2 of 88 PageID: 18




                                                        TABLE OF CONTENTS


  I.       JURISDICTION AND VENUE ...................................................................................................... 2
  II.      APPLICABILITY............................................................................................................................2
  III.     DEFINITIONS.................................................................................................................................3
  IV.      CIVIL PENALTY............................................................................................................................8
  V.       COMPLIANCE REQUIREMENTS................................................................................................ 9
  VI.      PERMITS.......................................................................................................................................23
  VII.     EMISSION CREDIT GENERATION........................................................................................... 25
  VIII.    REPORTING REQUIREMENTS ................................................................................................. 26
  IX.      STIPULATED PENALTI~S ......................................................................................................... 28
  X.       FORCE MAJEURE ....................................................................................................................... 32
  XI.      DISPUTE RESOLUTION ............................................................................................................. 33
  XII.     INFORMATION COLLECTION AND RETENTION ................................................................ 35
  XIII.    EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS ...................................................... 36
  XIV.     COSTS ...........................................................................................................................................38
  XV.      NOTICES.......................................................................................................................................38
  XVI.     EFFECTIVE DATE....................................................................................................................... 39
  XVII.    RETENTION OF JURISDICTION ...............................................................................................40
  XVIII.   MODIFICATION ..........................................................................................................................40
  XIX.     TERMINATION............................................................................................................................4U
  XX.      PUBLIC PARTICIPATION .......................................................................................................... 41
  XXI.     SIGNATORIES/SERVICE............................................................................................................41
  XXII.    INTEGRATION ............................................................................................................................ 41
  XXlll.   N'INAL JUDGMENT .....................................................................................................................42
  XXIV.    APPENDICES ............................................................................................................................... 42
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 3 of 88 PageID: 19




                               TABLE OF APPENDICES

  Table 1:

    NUMBER                                    DESCRIPTION

       1.1    [Reserved]

       1.2     Methodology for Calculating NHV~Z for Flares and Flare Tip Velocity

       1.3     Methodology for Calculating the Unobstructed Cross Sectional Area of Various
               Types of Flare Tips

       1.4     Depiction of Gases Associated with Steam-Assisted Flares

       1.5     Outline of Requirements for the Flare Data and Initial Monitoring Systems
               Report

       1.6     List of Compounds a Gas Chromatograph Must be Capable of Speciating

       1.7     Waste Gas Mapping: Level of Detail Needed to Show Main Headers and
               Process Unit Headers



       2.1     Calibration and Quality Control Requirements for CPMS

       2.2     Requirements for CPMS Monitoring Plan

       2.3     CPMS Downtime Calculation

       2.4     Composition Data for Purchased Supplemental Gas Stream
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 4 of 88 PageID: 20




         Plaintiff United States of America, on behalf ofthe ilnited States Environmental
 Protection Agency("EPA"), has filed a complaint in this action (the "Complaint") concurrently
 with this Consent Decree. The Complaint seeks civil penalties and injunctive relief, alleging that
 Defendant, Infineum USA LP("Infineum" or "Defendant"), violated the Clean Air Act(the
 "CAA" or "Act"),42 U.S.C. § 7401 et seq., regulations promulgated pursuant to the Act, and its
 Title V operating permit issued'under the Act, with respect to emissions of volatile organic
 compounds("VOCs")and hazardous air pollutants("HAPs")at Defendant's chemical plant
 located in Linden, New Jersey (the "Facility").

          Specifically, the Complaint alleges that Defendant failed to operate its steam-assisted
  flare (the "Flare"), used to control emissions at the Facility, in compliance with limits and
  conditions in its Title V operating permit, and further alleges that Defendant failed to operate the
  Flare in a manner consistent with good air pollution control practices for minimizing emissions,
  because, among other things, Defendant injected steam into the Flare at rates that reduced its
  Combustion Efficiency and caused excess emissions of VOCs and HAPs.

         WHEREAS,the Complaint alleges that the above-described failures violated one or more
  ofthe following Clean Air Act requirements:

     a. The National Emission Standards for Hazardous Air Pollutants("NE5HAPs")
        promulgated at 40 C.F.R. Part 63, Subparts A and FFFF, pursuant t~ sections 112 and
        114 ofthe CAA,42 U.S.C. §§ 7412 and 7414;

     b. The Title V requirements ofthe CAA found at 42 U.S.C. §§ 7661a(a) and 7661c(a); and

     c. The conditions in the Title V permit for the Facility that adopt, incorporate, or implement
        the provisions cited in subparagraphs a. and b. ofthis paragraph.

         WHEREAS,by entering into this Consent Decree, Defendant commits to undertake
 projects at the Facility, including the operation of monitoring equipment and control technology,
 intended to (i) assure compliance with the requirements ofthe CAA and the Facility Title V
 permit,(ii) reduce emissions of air pollutants from the Facility by minimizing Waste Gas flows
 and ensuring proper Combustion Efficiency at the Flare, and (iii) protect public health, welfare,
 and the environment. Defendant estimates that the Compliance Requirements set forth in Section
 V of this llecree will cost $3,000,000 to $4,000,000.

         WHEREAS,Defendant does not admit any liability to the United States arising out of the
 transactions or occurrences alleged in the Complaint.

         WHEREAS,the Parties recognize, and the Court by entering this Consent Decree finds,
 that this Consent Decree has been negotiated by the Parties in good faith and will avoid litigation
 between the Parties and that this Consent Decree is fair, reasonable, and in the public interest.

         NOW,THEREFORE,before the taking of any testimony, without the adjudication or
 admission of any issue of fact or law except as provided in Section I, and with the consent ofthe
 Parties, IT IS HEREBY ADJUDGED,ORDERED,AND DECREED as follows:
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 5 of 88 PageID: 21




                              I.      JURISDICTION AND VENUE

           1.     This Court has jurisdiction over the subject matter of this action, pursuant to
 28 U.S.C. §§ 1331, 1345, and 1355, and Sections 112, 113(b), and 502 ofthe Act,42 U.S.C.
  §§ 7412, 7413(b), and 7661a. The Court has personal jurisdiction over the Parties. Venue lies in
  this District pursuant to Section 113(b) ofthe Act, 42 U.S.C. § 7413(b), and 28 U.S.C. §§ 1391
 (b)and(c)and 1395(a), because Defendant resides and is located in this judicial district and the
  violations alleged in the Complaint are alleged to have occurred in, and Defendant conducts
  business in, this judicial district. For purposes of this Decree, or any action to enforce this
  Decree, Defendant consents to the Court's jurisdiction over this Decree and any such action and
  over Defendant and consents to venue in this judicial district.

         2.     For purposes ofthis Consent Decree, Defendant agrees that the Complaint states
  claims upon which relief maybe granted pursuant to Section 113 ofthe Act,42 U.S.C.
  § 7413(b).

          3.     Notice ofthe commencement of this action has been given to the State of New
  Jersey in accordance with Section 113(b)ofthe CAA,42 U.S.C. § 7413(b).

                                      II.     APPLICABILITY

          4.    The obligations of this Consent Decree apply to and are binding upon the United
  States and upon Defendant and any successors, assigns, or other entities or persons otherwise
  bound by law.

          5.      At least 30 Days before a transfer ofthe ownership or operation ofthe Facility,
  Defendant must provide a copy of this Consent Decree to the proposed transferee and must
  simultaneously provide written notice ofthe prospective transfer to EPA Region 2, and the
  United States Department of Justice, in accordance with Section XV (Notices). Any attempt to
  transfer ownership or operation ofthe Facility without complying with this Paragraph constitutes
  a violation of this Consent Decree.

         6.       Defendant must provide a copy ofthis Consent Decree to all officers, employees,
  and agents whose duties might reasonably include compliance with any provision of this Decree,
  as well as to any contractor retained to perform work required under this Consent Decree.
  Defendant must condition any such contract upon performance ofthe work in conformity with
  the terms of this Consent Decree.

         7.      In any action to enforce this Consent Decree, Defendant will not raise as a
  defense the failure by any of its officers, directors, employees, agents, or contractors to take any
  actions necessary to comply with the provisions of this Consent Decree. Nothing in this
  Paragraph is intended to prevent Defendant from invoking Force Majeure pursuant to this
  Consent Decree.




                                                    2
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 6 of 88 PageID: 22




                                       III.    DEFINITIONS

          8.      Terms used in this Consent Decree that are defined in the CAA or in regulations
  promulgated pursuant to the CAA have the meanings assigned to them in the Act or such
  regulations, unless otherwise provided in this Decree. Whenever the terms set forth below are
  used in this Consent Decree, the following definitions will apply:

                 a.     "Ambient Air" or "air" means that portion of the atmosphere, external to
  buildings, to which persons have access.

                    b.     "Assist Steam" means all steam that is intentionally introduced before or
  at a 1~lare tip through nozzles or other hardware conveyance for the purposes of, including, but
  not limited to, protecting the design of the Flare tip, promoting turbulence or mixing or inducing
  air into the flame. Assist Steam includes, but is not necessarily limited to, Center Steam, Lower
  Stearn, and Upper Steam.

                  c.       `Baseload Waste C~as Flow Rate" me2ns, for the Flare, the daily average
  flow rate, in scfd, to the Flare, excluding all flows during periods of startup, shutdown and
  Malfunction. The flow rate data period that must be used to determine Baseload Waste Gas Flow
  Rate is set forth in Subparagraph 21.a.ii.

                 d.     "BTU/scf' means British Thermal Linit per standard cubic foot.

                e.      "Calendar Quarter" means athree-month period ending on March 31, June
  3U, September 30, or December 31.

                £      "Combustion Efficiency" or "CE" means a Flare's efficiency in
 converting the organic carbon compounds found in Combustion Zone Gas to carbon dioxide.

               g.     "Combustion Zone" means the area of the Flare flame where the
 combustion of the Combustion Zone Gas occurs.

                  h.     "Combustion Zone Gas" means the mixture of all gases and steam found
 after the Flare tip. This gas includes all Vent Gas and Total Steam,

                i.      "Complaint" means the complaint filed by the Unitcd States in this action.

                j.      "Consent Decree" or "Decree" means this Decree and all appendices
 attached hereto.

                k.     "Continuous parameter monitoring system" or "CPMS" means the total
 equipment that may be required to meet the data acquisition and availability requirements of this
 Decree, used to sample, condition (if applicable), analyze, and provide a record of process or
 control system parameters. The Video Camera is not a type of CPMS.

              1.     "Flare" means the combustion device at the Facility, lacking an enclosed
 combustion chamber that uses an uncontrolled volume of Ambient Air to burn gases, which is
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 7 of 88 PageID: 23




  the device referred to as U15 in the Facility Title V operating permit, and is also known as the
  Infineum flare.

                 m.     "Date of Lodging" means the Date that this Consent Decree is filed for
  lodging with the Clerk of the United States District Court for the District of New Jersey.

                 n.     "Date of Entry" means the Effective Date of this Consent Decree as set
  forth in Section XVI.

                o.      "Day" means a calendar day unless expressly stated to be a business day.
  In computing any period of time under this Consent Decree, where the last day would fall on a
  Saturday, Sunday, or federal holiday, the period must run until the close of business ofthe next
  business day.

                 p.      "Defendant" means Infineum USA L.P.

                 q.      "Effective Date" has the definition provided in Section XVI.

                  r.     "EPA" means the United States Environmental Protection Agency and any
  of its successor departments or agencies.

                s.      "Facility" means Defendant's chemical plant, known as the Bayway
  Chemical Plant, located at 1400 Park Avenue in Linden, New Jersey.

                t.       "In Operation" or "Being In Operation" or "Operating" with respect to the
  Flare means any  and all times that any "Waste Gas" is being vented to the Flare.

                  u.     "Lower Heating Value" or "LHV" means the theoretical total quantity of
  heat liberated by the complete combustion of a unit volume or weight of a fuel initially at 25
  degrees Centigrade and 760 mmHg,assuming that the produced water is vaporized and all
  combustion products remain at, or are returned to, 25 degrees Centigrade; however, the standard
  for determining the volume corresponding to one mole is 20 degrees Centigrade.

                 v.      "Malfunction" means any sudden, infrequent, and not reasonably
  preventable failure of air pollution control and monitoring equipment, process equipment, or a
  process to operate in a normal or usual manner which causes, or has the potential to cause, the
  emission limitations in an applicable standard to be exceeded. Failures that are caused in part by
  poor maintenance or careless operation are not malfunctions. In any dispute under this Consent
  Decree involving this definition, Defendant will have the burden of proving:

                                 The excess emissions were caused by a sudden, unavoidable
                                 breakdown of technology, beyond the control of the owner or
                                 operator;

                       ii.       The excess emissions:(a) did not stem from any activity or event
                                 that could have been foreseen and avoided, or planned for, and (b)
                                 could not have been avoided by better operation and maintenance

                                                   4
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 8 of 88 PageID: 24




                               practices;

                     iii.      To the maximum extent practicable the air pollution control
                               equipment or processes were maintained and operated in a manner
                               consistent with good practice for minimizing emissions;

                     iv.       Repairs were made in an expeditious fashion when the operator
                               knew or should have known that applicable emission limitations
                               were being exceeded. Off-shift labor and overtime must have been
                               used, to the extent practicable, to ensure that such repairs wcre
                               made as expeditiously as practicable;

                     v.       The amount and duration ofthe excess emissions (including any
                              bypass) were minimized to the maximum extent practicable during
                              periods ofsuch emissions;

                    vi.       All possible steps were taken to minimize the impact of the excess
                              emissions on ambient air quality;

                    vii.      All emission monitoring systems were kept in operation if
                              possible;

                   viii.      The owner or operator's actions during the period of excess
                              emissions were documented by properly signed, contemporaneous
                              operating logs, or other relevant evidence;

                    ix.       The excess emissions were not part of a recurring pattern
                              indicative of inadequate design, operation, or maintenance; and

                     x.       The owner or operator properly and promptly notified the
                              appropriate regulatory authority if required.

                 w.    "Monitoring System Malfunction" means any sudden, infrequent, and not
 reasonably preventable failure of instrumentation or a monitoring system to operate in a normal
 or usual manner. Failures that are caused in part by poor maintenance or careless operation are
 not Monitoring System Malfunctions. In any dispute under this Consent Decree involving this
 definition, Defendant has the burden of proving:

                     i.       The instrument or monitoring system downtime was caused by a
                              sudden, unavoidable breakdown oftechnology, beyond the control
                              ofthe owner or operator;

                    ii.       The instrument or monitoring system downtime:(a)did not stem
                              from any activity or event that could have been foreseen and
                              avoided, or planned for, and(b)could not have been avoided by
                              better operation and maintenance;


                                               5
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 9 of 88 PageID: 25
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 10 of 88 PageID: 26
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 11 of 88 PageID: 27




  tip as defined in Paragraph 32.

                  rr.      "Total Steam" means the total of all steam that is intentionally introduced
  into a Flare to assist in combustion. Total Steam includes, but is not limited to, lower steam,
  center steam, and upper steam.

                 ss.     "United States" means the United States of America, acting on behalf of
  EPA.

                  tt.     "Unobstructed Cross Sectional Area of the Flare Tip" or "A~,p-u„ob" means
  the open, unobstructed area of a Flare tip through which Vent Gas and center steam pass.
  Diagrams of four common Flare types are set forth in Appendix 1.3 together with the equations
  for calculating Atrp-unob of these four types.

                 uu.     "Vent Gas" means the mixture of all gases found just before the Flare tip.
  This gas includes all Waste Gas, the portion of Sweep Gas that is not recovered, Purge Gas, and
  Supplemental Gas, but does not include Pilot Gas or Total Steam.

                 vv.   "Visible Emissions" means more than three (3) minutes of Smoke
  Emissions during any 30-minute period, consistent with the requirements in Defendant's Title V
  operating permit.

                 ww. "VOC" or "Volatile Organic Compounds" has the definition set forth in
  40 C.F.R. § 51.100(s).

                  xx.     "Waste Gas" means the mixture of all gases from Facility operations that
  are directed to a Flare for the purpose of disposing of the gas."Waste Gas" does not include gas
  introduced to a Flare exclusively to make it operate safely and as intended, therefore,"Waste
  Gas" does not include Pilot Gas, Total Steam, or the minimum amount of Sweep Gas and Purge
  Gas that is necessary to perform the functions of Sweep Gas and Purge Gas. "Waste Gas" also
  does not include the minimum amount of gas introduced to a Flare to comply with regulatory
  and/or enforceable permit requirements regarding the combustible characteristics of Combustion
  Zone Gas; therefore,"Waste Gas" does not include Supplemental Gas. Appendix 1.4 to this
  Consent Decree depicts the meaning of"Waste Gas," together with its relation to other gases
  associated with Flares.

                                      IV.     CIVIL PENALTY

          9.      By no later than thirty (30) Days after the Effective Date, Defendant must pay to
  the United States a civil penalty of $187,500.00, together with interest accruing from the date on
  which the Consent Decree is lodged with the Court, at the rate specified in 28 U.S.C. § 1961, as
  of the date of lodging.

         10.     Defendant must pay the civil penalty due by FedWire Electronic Funds Transfer
  (EFT)to the U.S. Department of Justice account, in accordance with instructions provided to
   Defendant by the Financial Litigation Unit(FLU)of the United States Attorney's Office for the
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 12 of 88 PageID: 28




  District of New Jersey after the Effective Date. The payment instructions provided by the FLU
  will include a Consolidated Debt Collection System (CllCS)number, which Defendant must use
  to identify all payments required to be made in accordance with this Consent Decree. The FLU
  will provide the payment instructions to:

          Chris Hla-Gyaw
          US Finance Manager
          Infineum USA L.P.
          Bayway Chemical Plant
          Yark and Brunswick Avenues
          Linden, New Jersey 07036
          Phone:(908)474-2514
          Email: Chris.Hla-Gyaw@infineuin.com
  on behalf of Defendant. Defendant may change the individual to receive payment instructions
  on ils behalf by providing written notice of such change to the United States and EPA in
  accordance wiCh Section XV (Notices).

          At the time of payment, Defendant must send notice that payment has been made:(i)to
  EPA via email at cinwd acctsreceivable@epa.gov or via regular mail at EPA Cincinnati Finance
  Office, 26 W. Martin Luther King Drive, Cincinnati, Ohio 45268; and (ii) to the United States
  via email or regular mail in accordance with Section XV. Such nc~lice must state that the
  payment is for the civil penalty owed pursuant to the Consent Decree in United States v.
  Infineum ZIS~1 LP, and must reference the civil action number, CDCS Number and DOJ case
  number 90-5-2-1-11191.

         11.     Defendant must not deduct any penalties paid under this Decree pursuant to this
  Section or Section IX (Stipulated Penalties) in calculating its federal, state, or local income tax.

                            V.      COMPLIANCE REQUIREMENTS

         A. Instrumentation and Monitoring Systems

          12.     Flare Data and Monitorin~Systems and Protocol Report. By no later than one
  year after the Effective Date, Ucfendant must submit to EPA a report for the Flare, consistent
  with the requirements in Appendix 1.5, including the following items:

                 a.    The information, diagrams, and drawings specified in Paragraphs 1-7 of
                       Appendix 1.5;

                 b.   A detailed description of each instrument and piece of monitoring
                      equipment, including the specific model and manufacturer, that Defendant
                      has installed or will install in compliance with Paragraphs 14-17 of this
                      Consent Decree (Paragraphs 8-9 of Appendix 1.5); and

                 c.   A narrative description ofthe monitoring methods and calculations that
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 13 of 88 PageID: 29




                      Defendant will use to comply with the requirements of Paragraph 34 of this
                      Consent Decree (Paragraph 10 of Appendix 1.5).

          13.    Installation and Operation of Monitoring and Control Systems. By no later than
  October 31, 2019, Defendant must install and commence operation of the instrumentation,
  controls, and monitoring systems set forth in Paragraphs 14-17 at the Flare.

         14.                                        st
                Vent Gas and Assist Steam Monitoringd

                a.      Defendant must install, operate, calibrate, and maintain a monitoring
                        system at the Flare that is capable of continuously measuring, calculating,
                        and recording the volumetric flow rate of Vent Gas in the header or
                        headers feeding the Flare. This system must also be able to continuously
                        analyze pressure and temperature at each point of Vent Gas flow
                        measurement. Different flow monitoring methods may be used to
                        measure different gaseous streams that make up the Vent Gas provided
                        that the flow rates of all gas streams that contribute to the Vent Gas are
                        determined. Flow must be calculated in scfm and pounds per hour.

                b.      Defendant must install, operate, calibrate, and maintain a monitoring
                        system capable of continuously measuring, calculating, and recording the
                        volumetric flow rate of Assist Steam used with the Flare. This system
                        must also be able to continuously analyze the pressure and temperature of
                        Assist Steam at a representative point of steam flow measurement. Flow
                        must be calculated in scfm and pounds per hour.

                c.      Each flow rate monitoring system must be able to correct for the
                        temperature and pressure ofthe system and output parameters in Standard
                        Conditions.

                 d.     In lieu of a monitoring system that directly measures volumetric flow rate,
                        Defendant may choose from the following additional options for
                        monitoring any gas stream:

                       i.      Mass flow monitors may be used for determining the volumetric
                               flow rate of Steam provided that Defendant converts the mass flow
                               rates to volumetric flow rates pursuant to the methodology in Step
                               2 of Appendix 1.2;

                      ii.      Mass flow monitors may be used for determining the volumetric
                               flow rate of Vent Gas, provided that Defendant determines the
                               molecular weight of such Vent Gas using compositional analysis
                               data collected pursuant to the monitoring method specified in
                               Paragraph 17.a and provided that Defendant converts the mass
                               flow rates to volumetric flow rates pursuant to the methodology in
                               Step 2 of Appendix 1.2; or

                                                 10
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 14 of 88 PageID: 30




                     iii.      Continuous pressure/temperature monitoring systems)and
                               appropriate engineering calculations may be used in lieu of a
                               continuous volumetric flow monitoring system provided the
                               molecular weight ofthe gas is known and provided that Defendant
                               complies with the methodology in Step 2 of Appendix 1.2 for
                               calculating volumetric flow rates. For Vent Gas, Defendant must
                               determine molecular weight using computational analysis data
                               collected pursuant to the monitoring method specified in Paragraph
                               17.a. This analysis may be performed by an instrument that also
                               serves as part ofthe vent gas flow monitoring system installed
                               pursuant to this Paragraph.

         15.     Assist Steam Control Equipment• Defendant must install and commence
  operation of equipment, including, as necessary, main and trim control valves and piping that
  enables Defendant to control Assist Steam flow to the Flare in a manner sufficient to ensure
  compliance with this Consent Decree.

          16.     Video Camera. Defendant must install and operate a video camera that is capable
  of recording, in digital format, the flame ofthe Flare and any Smoke Emissions from the Flare.
  Defendant shall retain the data recorded by the video camera for twelve(12) months. The
  specific monitoring requirements are set forth in Paragraph 29.b of this Consent Decree.

          17.     Vent Gas Compositional Monitorine or Direct Monitoring of Net Heating Value
  of Vent Gas. Defendant must determine the concentration of individual components in the Vent
  Gas or must directly monitor the Net Heating Value ofthe Vent Gas(NHV~g)for the Flare in
  compliance with one ofthe methods specified in this Paragraph. Defendant may elect to use
  different monitoring methods(ofthe methods provided in this Paragraph)for different gaseous
  streams that make up the Vent Gas provided that the composition or Net Heating Value of all gas
  streams that contribute to the Vent Gas are determined. Defendant must:

                a.     Install, operate, calibrate, and maintain a monitoring system capable of
                       continuously measuring (i.e., at least once every 15 minutes), calculating,
                       and recording the individual component concentrations present in the Vent
                       Gas; or

                b.     Install, operate, calibrate, and maintain a calorimeter capable of
                       continuously measuring, calculating, and recording the NHV~g at Standard
                       Conditions. If Defendant elects this method, Defendant may install,
                       operate, calibrate, and maintain a monitoring system capable of
                       continuously measuring, calculating, and recording the hydrogen
                       concentration in the Vent Gas. The sample extraction point ofthe
                       calorimeter may be located upstream ofthe introduction of Supplemental
                       and/or Sweep and/or Purge Gas if the composition and flow rate of any
                       such Supplemental and/or Sweep and/or Purge Gas is a known constant
                       and if this constant then is used in the calculation ofthe Net Heating Value
                       ofthe Vent Gas.

                                                11
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 15 of 88 PageID: 31




              c.    Direct compositional or Net Heating Value monitoring is not required for
                    Defendant's purchased supplemental gas stream. As determined by
                    monthly average grab sampling data submitted by Infineum (see Appendix
                    2.4 of this Consent Decree), the concentration of hydrogen ofthe
                    purchased supplemental gas stream, denoted xx2 in Equation 2 of
                    Appendix 1.2 ofthis Consent Decree, shall be 26.6 mole percent.

                     i.       Beginning 30 Days after the Date of Lodging, Defendant will
                              demonstrate the consistent composition ofthe hydrogen
                              concentration, using monthly average grab sampling measurement
                              values that are representative of typical operating conditions and
                              are taken at any one representative location. No further action is
                              required to determine the Net Heating Value ofthe purchased
                              supplemental gas stream except if operating conditions change in
                              such a way as to affect hydrogen concentration of the supplemental
                              gas stream. If conditions change,then Defendant will act in
                              accordance with the following:(a)ifthe re-evaluated hydrogen
                              concentration is still within the range of hydrogen concentrations
                              included in the original determination under this Paragraph 17.c,
                              then Defendant shall determine the hydrogen concentration on a
                              grab sample and record the results as proof that the above
                              hydrogen concentration assigned to the purchased supplemental
                              gas stream is still appropriate; or(b)if the re-evaluated hydrogen
                              concentration is outside the range of hydrogen concentrations
                              included in the original determination under this Paragraph,then
                              within sixty(60)Days after obtaining the re-evaluation data
                              Defendant will update the hydrogen concentration ofthe purchased
                              supplemental gas stream, as determined by representative monthly
                              average grab sampling data. Defendant will provide notice ofthe
                              updated hydrogen concentration, with all supporting
                              documentation and data, in the next semi-annual report required
                              under Paragraph 47 ofthe Consent Decree;

                     ii.      Alternatively, if the Facility purchases natural gas, the Net Heating
                              Value of any purchased natural gas stream can be assumed to be
                              920 BTU/scf.

        18.   Instrumentation and Monitorin~Svstems: Specifications. Calibration, Quality
              Control and Maintenance.

              a.     The instrumentation and monitoring systems identified in Paragraphs 14
                     and 16-17 must:

                    i.     Meet or exceed all applicable minimum accuracy, calibration, and
                           quality control requirements specified in Appendix 2.1;


                                                12
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 16 of 88 PageID: 32




                    ii.    Have an associated readout (i.e., a visual display or record) or other
                           indication of the monitored operating parameter that is readily
                           accessible onsite for operational control or inspection by Defendant;

                   iii.    Be capable of measuring the appropriate parameter over the range of
                           values expected for that measurement location, and

                   iv.     The associated data recording system must have a resolution that is
                           equal to or better than the required instrumentation/system accuracy.

             b.         Defendant must operate, maintain, and calibrate each instrument and
                        monitoring system identified in Paragraphs 14 and 16-17 according to a
                        monitoring plan that contains the information listed in Appendix 2.2.

             c.       All monitoring systems permitted by Paragraph 17.a must also meet the
                      requirements of Appendices 1.6 and 2.1.

             d.       For each instrumentation and monitoring system required by Paragraphs
                      14 and 17, Defendant must comply with the out=of-control procedures
                      described in Subparagraphs(1)and(2)below and with the data reduction
                      requirements in sub-paragraphs(3),(4)and (5)below.

                  (1)         A CPMS is out-of-control if the zero (low-level), mid-level (if
                              applicable) or high-level calibration drift exceeds two times the
                              accuracy requirement of Appendix 2.1,

                  (2)          When the CPMS is out of control, the owner or operator shall take
                              the necessary corrective action and repeat all necessary tests that
                              indicate the system is out of control. The owner or operator shall
                              take corrective action and conduct retesting until the performance
                              requirements are below the applicable limits. The beginning ofthe
                              out-of-control period is the hour a performance check (e.g.,
                              calibration drift) that indicates an exceedance ofthe performance
                              requirements established in this section i9 conducted. The end of
                              the out-of-control period is the hour following the completion ~f
                              corrective action and successful demonstration that the system is
                              within the allowable limits. The owner or operator shall not use
                              data recorded during periods the CPMS is out of control in data
                              averages and calculations, used to report emissions or operating
                              levels, as specified in Subparagraph (5), below.

                  (3)         The owner or operator may round the data to the same number of
                              significant digits used in that operating limit.

                  (4)         Periods ofnon-operation ofthe process unit(or portion thereof
                              resulting in cessation ofthe emissions to which the monitoring
                              applies must not be included in the 15-minute block averages.
                                               13
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 17 of 88 PageID: 33




                      (5)       Periods when the CPMS is out of control must not be included in
                                the 15-minute block averages.

          19.   Instrumentation and Monitoring Systems: Recording and Avera~in~ Times. The
  instrumentation and monitoring systems identified in Paragraphs 14 and 16-17 must be able to
  produce and record data measurements and calculations for each parameter at the following time
  intervals:


   Instrumentation and Monitoring System             Recording and Averaging Times
   Vent Gas, Assist Steam Flow, Monitoring           Measure continuously and record 15-minute
   S stems, and Pilot Gas Flow if installed          block avera es
   Vent Gas Compositional Monitoring (if using       Measure no less than once every 15 minutes
   the methodolo in Para rah 17.a                    and record that value
   Vent Gas Net Heating Value Analyzer (if           Measure continuously and record 15-minute
   usin the methodolo in Para rah 17.b               block avera es
   Video Camera                                      Record at a rate of no fewer than 4 frames per
                                                     minute


  This Paragraph addresses only the recording and averaging time ofthe Video Camera when the
  Video Camera is utilized; however, the specific monitoring requirements are set forth in
  Paragraph 29.b. of this Consent Decree. Nothing in this Paragraph is intended to prohibit
  Defendant from setting up process control logic that uses different averaging times from those in
  this table provided that the recording and averaging times in this table are available and used for
  determining compliance with this Consent Decree. With regard to flow monitoring,
  compositional monitoring, and Net Heating Value analysis, Appendix 2.3 provides for allowed
  downtime.

         20.            Instrumentation and Monitoring Systems: Operation. Defendant must
  operate each ofthe instruments and monitoring systems required by Paragraphs 14 and 16-17
  and collect data on a continuous basis at all times when the Flare is In Operation, except for the
  following periods of time:

                         Monitoring System Malfunctions;

                 b.      Repairs associated with Monitoring System Malfunctions;

                         Scheduled maintenance of an instrument required by Paragraphs 14 and
                         16-17 in accordance with the manufacturer's recommended schedule;
                         and/or

                 d.      Quality Assurance/Quality Control activities on an instrument required by
                         Paragraphs 14 and 16-17 (including, as applicable, calibration checks and
                         required zero and span adjustments).


                                                   14
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 18 of 88 PageID: 34




  The calculation of downtime must be made in accordance with Appendix 2.3. Any exceedance
  ofthe allotted downtime provided in Appendix 2.3 shall constitute a violation of this Paragraph
  20.

         B. Waste Gas Minimization

          21.     Initial Waste Gas Minimization Plan ("Initial WGMP"~ By no later than one year
  after the Effective Date, Defendant must submit to EPA an Initial Waste Gas Minimization Plan
  for the Flare that discusses and evaluates flaring Prevention Measures on both afacility-wide and
  Flare-specific basis. The Initial WGMP must include but not be limited to:

                a.         Waste Gas Characterization and Ma,~ping:Defendant must characterize
                           the Waste Gas being disposed of at the Flare and determine its source as
                           follows:

                                   Volumetric (in scfm~ and mass(in pounds)flow rate. Defendant
                                   must identify the volumetric flow of Waste Gas, in scfm on a 30-
                                  Day rolling average, and the mass flow rate, in pounds per hour on
                                  a 30-Day rolling average, vented to the Flare for aone-year period
                                  oftime before the Effective Date. To the extent that Defendant has
                                  instrumentation capable of measuring and/or calculating the
                                  volumetric tend mass flow rate of hydrogen, nitrogen, oxygen,
                                  carbon monoxide,carbon dioxide, and/or water(steam), Defendant
                                  may calcult~.te the volumetric and mass flow o£ (i) all Waste Gas
                                  flows excluding hydrogen, nitrogen, oxygen, carbon monoxide,
                                  carbon dioxide, and/or water(steam)flows in the Waste Gas.
                                  Defendant may use either an engineering evaluation or
                                  measurements from monitoring or a combination to determination
                                  flow rate. In determining flow rate, flows during all periods
                                 (including but not limited to normal operations and periods of
                                  startup, shutdown, Malfunction, process upsets, relief valve
                                  leakages, utility losses due to interruptible utility service
                                  agreement, and emergencies arising from events within the
                                  boundaries ofthe Facility), except those described in the next
                                  sentence, must be included. Flows that could not be prevented
                                 through reasonable- planning and are in anticipation of or caused by
                                  a natural disaster, act of war, or terrorism, or External Utility Loss
                                  are the only flows that maybe excluded from the calculation of
                                 flow rate. Defendant must specifically describe the date, time, and
                                 nature ofthe event that results in exclusion of any flows from the
                                 calculation.

                     ii.         Baseload Waste Gas Flow Rates..Defendant must use flow rate
                                 data for the one-year period oftime before the Effective Date to
                                 determine the Baseload Waste Gas Flow Rate, in scfd, to the Flare.
                                 Ifreductions have been previously realized, the Facility will

                                                   15
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 19 of 88 PageID: 35




                                include in the discussion ofthe baseload.

                   iii.         Identification of Constituent Gases. Defendant must use best
                                efforts to identify the constituent gases within the Flare's Waste
                                Gas and the percentage contribution of each such constituent
                                during baseload conditions. Defendant may use either an
                                engineering evaluation or measurements from monitoring or a
                                combination to determine Waste Gas Constituents.

                   iv.          Waste Gas Mapping. Using instrumentation, isotropic tracing,
                                and/or engineering calculations, Defendant must identify and
                                estimate the flow from each process unit header(sometimes
                                referred to as a "subheader")to the main headers)servicing the
                                Flare. Using that information and all other available information,
                                Defendant must complete an identification of each Waste Gas tie-
                                in to the main headers) and process unit header(s), as applicable,
                                consistent with Appendix 1.7. Temporary connections to the main
                                headers)ofthe Flare and/or process unit headers)are not required
                                to be included in the mapping.

              b.      Reductions Previously Realized. Defendant must describe the equipment,
                      processes, and procedures installed or implemented to reduce flaring for
                      the period oftime between the Effective Date and sixty(60)Days prior to
                      the submission ofthe Initial WGMP.The description must specify the date
                      of installation or implementation and the amount of reductions(in both
                      flow and mass of pollutants) realized.

              c.      Planned reductions. Defendant must describe any equipment, processes, or
                      procedures Defendant plans to install or implement to eliminate or reduce
                      flaring. The description must specify a schedule for expeditiously
                      installing and commencing operation ofthese steps. The description must
                      also include a projection ofthe amount of reductions to be realized. After
                      submitting the Initial WGMP,Defendant may revise the installation and
                      operation dates provided Defendant:(i) does so in writing to EPA before
                      the First Updated Waste Gas Minimization Plan is due and (ii) provides a
                      reasonable explanation for the revised date. In formulating this plan,
                      Defendant must review and evaluate the results ofthe Waste Gas Mapping
                      required by Subparagraph 21.a.

              d.          Prevention Measures. Defendant must describe and evaluate all Prevention
                          Measures, including a schedule for expeditiously implementing and
                          commencing operation of all Prevention Measures, to address the
                          following:

                     i.      Flaring that has occurred or may reasonably be expected to occur
                             during planned maintenance activities, including startup and

                                                  16
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 20 of 88 PageID: 36




                            shutdown. The evaluation must include a review of flaring that has
                            occurred during these activities in the three(3) years prior to the
                            Effective Date and must consider the feasibility of performing these
                            activities without flaring, provided that Defendant may include in the
                            evaluation its POA unit shutdown even though occurring more than
                            three(3) years prior to the Effective Date.

                      ii.   Flaring that may reasonably be expected to occur due to issues of gas
                            quantity and quality.

                     iii.   Flaring caused by the recurrent failure of air pollution control
                            equipment, process equipment, or a process to operate in a normal or
                            usual manner. The evaluation must consider the adequacy of existing
                            maintenance schedules and protocols for such equipment. A failure is
                            "recurrent" if it occurs more than twice during any five-year period as
                            a result ofthe same cause.

                     iv.    The evaluation must provide clear rationale in terms of costs (capital
                            and annual operating), natural gas offset credits (if applicable),
                            technical feasibility, secondary environmental impacts and safety
                            considerations for the selected minimization alternatives) or a
                            statement, with justifications, that flow reduction could not be
                            achieved. Based on the current operations at the Facility, flare gas
                            recovery is deemed not to be a feasible preventative measure.
                            Therefore, a cost assessment for flare gas recovery for the Flare is not
                            required.

          22.     First Undated Waste Gas Minimization Plan ("First Updated WGMP"l. By no
  later than 730 Days after the Effective Date, Defendant must submit to EPA a First Updated
  WGMP that updates, if and as necessary, the information, diagrams, and drawings required in the
  Flare Data and Monitoring Systems and Protocol Report required by Paragraph 12 and the
  information required in Subparagraphs 21.a — 21.d for the twelve(12) month period following
  the period covered by the Initial Waste Gas Minimization Plan. The First Updated WGMP must
  also include:

                a.   Updated Waste Gas Ma~pin~ Defendant must update the Waste Gas
                     Mapping from each process unit header(sometimes referred to as a
                     "subheader")to the main headers)servicing the Flare, if more information
                     becomes available. Defendant must use this updated mapping to plan
                     reductions;

                b.   Reductions Based on Root Cause Anal,~is. Defendant must review all ofthe
                     Root Cause Analysis reports submitted under Paragraph 26 to determine if
                     reductions, in addition to the reductions achieved through any required
                     corrective action under Paragraph 27, can be realized; and


                                                 17
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 21 of 88 PageID: 37




                c.    Revised Schedule. To the extent that Defendant proposes to extend any
                      schedule set forth in the Initial WGMP,Defendant may do so only with
                      good cause, the determination of which is subject to Section XI(Dispute
                      Resolution).

                d.     If no changes have occurred since the preparation ofthe WGMP required
                       under Paragraph 21,then Defendant is not required to submit a First
                       Updated WGMP and is required only to inform that no changes/updates
                       have occurred as part ofthe Semi-Annual Report required by Section VIII
                      (Reporting Requirements).

          23.    Subsequent Updates to WGMPs. On an annual basis after submitting the First
  Updated WGMP until termination ofthe Decree, Defendant must submit an updated WGMP as
  part ofthe Semi-Annual Report required by Section VIII(Reporting Requirements)if Defendant
 (a)installs and commences operation of a new flare or permanently removes the existing Flare
 from service,(b)connects a new Waste Gas stream to the Flare,(c)intentionally modifies the
  baseload Waste Gas flow rate to the Flare,(d)installs FGRS,or(e)changes the design ofthe
  Flare. Each update must update, if and as necessary, the information required in Subparagraphs
  21.a.i through 21.a.iii, and 22.a and 22.b. To the extent Defendant proposes to extend any
  schedule set forth in a previous WGMP for the Facility, Defendant may do so only with good
  cause, the determination of which is subject to Section XI(Dispute Resolution). If no update of
  WGMP is triggered per(a)through (e)of this Paragraph,then no action is required.

        24.    Waste Gas Minimization Plan. By no later than the dates specified in the WGMP,
  Defendant must implement the actions described therein.

        25.    Enforceability of WGMPs. The terms of each WGMP submitted under this
  Consent Decree are specifically enforceable.

         26.     Root Cause Analysis for Reportable Flaring Incident.

                 a.      Internal Reporting and Recordkeeping, Except as provided in Paragraph
                         28, commencing on the dates set forth in the definition of"Reportable
                         Flaring Incident" in Section III (Definitions), by no later than forty-five
                        (45)Days following the end ofa Reportable Flaring Incident at the
                         Facility, Defendant must conduct an investigation into the root causes(s)
                         of a Reportable Flaring Incident and must prepare and keep as a record an
                         internal report that must include, at a minimum,the following:

                        i.   The date and time that the Reportable Flaring Incident started and
                             ended;

                       ii.   The volume of Waste Gas flared and an estimate ofthe quantities of
                             VOCs and HAPs,if any, that were emitted and the calculations that
                             were used to determine those quantities;


                                                  18
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 22 of 88 PageID: 38




                  iii.    The steps, if any, that Defendant took to limit the duration ofthe
                          Reportable Flaring Incident and to limit the quantity of VUC and HAP
                         (if any)emissions associated therewith;

                  iv.    A detailed analysis that sets forth the root cause and all contributing
                         causes of the Reportable Flaring Incident, to the extent determinable;

                   v.     An analysis ofthe measures, if any, that are available to reduce the
                         likelihood of a recurrence of a Reportable Flaring Incident resulting
                         from the same root cause or contributing causes in the future. The
                         analysis must discuss the alternatives, if any, that are available and the
                         probable effectiveness and the cost ofthe alternatives, if an alternative
                         is eliminated based on cost. Possible design, operation, and
                         maintenance changes must be evaluated. If Defendant concludes that
                         corrective action is required under Paragraph 27, the report must
                         include a description ofthe action and, if not already completed, a
                         schedule for its implementation, including proposed commencement
                         and completion dates. If Defendant concludes that corrective action is
                         not required under Paragraph 27, the report must explain the basis for
                         that conclusion; and

                  vi.    To the cxtcnt that investigations of the causes and/ur possible
                         corrective actions still are underway at the time the internal report will
                         be completed (i.e., forty-five(45)Days after the Reportable Flaring
                         Incident began), a statement ofthe anticipated date by which a follow-
                         up report fully conforming to the requirements of this Subparagraph
                         will be submitted.

             b.      Special circumstances affecting the number of root cause analyses and/or
                     corrective action analyses are as follows: (i)Defendant may conduct a
                     single root cause analysis and corrective action analysis for a single
                     continuous flare flow event that meets the definition of a Reportable
                     Flaring Incident; and (ii) Defendant may conduct a single root cause
                     anAlysis and corrective action analysis for a single continuous flare flow
                     event regardless ofthe number of 15-minute block perivas iii which the
                     Flare Tip Velocity was exceeded or the number of Visible Emissions.

             c.      Submitting Summary of Internal Flaring Incident Reports. In each semi-
                     annual report due under Section VIII of this Decree (Reporting
                     Requirements), Defendant must include a summary ofthe following items
                     for each Reportable Flaring Incident that occurred during the six-month
                     period that the semi-annual report covers:

                         Date;

                  i i.   Duration;

                                              19
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 23 of 88 PageID: 39




                      iii.   Amount of VOCs and HAPs (if any) released;

                      iv.    Root cause(s);

                       v.    Corrective actions)completed;

                      vi.    Corrective actions) still outstanding; and

                      vii.   An analysis of any trends identified by Defendant in the number of
                             Reportable Flaring Incidents, the root causes, or the types)of
                             corrective action(s).

          27.    Corrective Action Implementation. In response to any Reportable Flaring Incident
  that occurs on or after six months after the Date of Entry, Defendant must take, as expeditiously
  as possible, such interim and/or long-term corrective actions, if any, as are consistent with good
  engineering practices to minimize the likelihood of a recurrence ofthe root cause and all
  contributing causes ofthat Reportable Flaring Incident.

          28.     In lieu of preparing a new report under Paragraph 26 and analyzing and
  implementing corrective action under Paragraph 27 for a Reportable Flaring Incident that has as
  its root cause the same root cause as a previously reported Reportable Flaring Incident,
  Defendant may cross-reference and utilize the prior report and analysis when preparing the
  report required by Paragraph 26.

         C. Flare Combustion Efficiency

          29.     General Emission Standards Applicable to the Facilit~F     By no later than the
  Effective Date, Defendant must comply with the requirements set forth in this Paragraph at the
  Flare at all times when the Flare is in Operation:

                 a.      Operation During Emissions Venting,Defendant must operate the Flare at
                         all times when emissions may be vented to the Flare.

                 b.      No Visible Emissions. Defendant must specify the smokeless design
                         capacity ofthe Flare and operate with no Visible Emissions when the
                         Flare is in Operation. For purposes ofthis Consent Decree, Visible
                         Emissions will be documented by a video camera; provided, however, that
                         when the video camera is not in operation due to malfunction,
                         maintenance or repair, Visible Emissions may be determined by a person
                         trained in accordance with Section 2.3 of Method 22 at 40 C.F.R. Part 60.
                         Defendant must monitor for Visible Emissions from the Flare while it is in
                         Operation, as specified below in Subparagraphs 29.b.i and 29.b.ii. It is
                         acknowledged that Defendant previously performed an initial Visible
                         Emissions demonstration using Method 22 in connection with its Title V
                         permit. Defendant must record and report any instance where Visible
                         Emissions are observed.

                                                  20
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 24 of 88 PageID: 40




                        i.   Defendant will utilize a video surveillance camera to record
                             conticiuuusly (at least one(1)frame every fifteen (15)seconds with
                             time and date stamps)images ofthe Flare flame and at least a
                             reasonable distance above the Flare flame at an angle suitable for
                             visual emissions observations. Defendant must provide real-time video
                             surveillance camera output to the control room or other continuously-
                             manned location where the camera images can be viewed at any time.

                       ii.   Whenever the video camera is not in operation due to malfunction,
                             maintenance or repair, Dcfcndant must conduct Visible Etnissiuns
                             observations using an observation period of five (.5) minutes using
                             Method 22 at 40 C.F.R. Part 60. If at any time Defendant sees Visible
                             Emissions, Defendant must immediately begin an observation period
                             offive(5)minutes using Method 22 at 40 C.F.R. Part 60, Appendix A-
                             7. If Visible Emissions are observed for more than one continuous
                             minute during any five(5) minute observation period, the observation
                             period using Method 22 at 40 C.F.R. Part 60, Appendix A-7 must be
                             extended to meet the length oftime contained within the Visible
                             Emissions definition in this Decree.

           3U.    Pilot Flame Presence. Defendant must operate the Flare with a pilot flame present
  at all times. Defendant must monitor cuntinu~usly the presence ofthe pilot flames)using a
  device (including, but not limited to, a thermocouple, ultraviolet beam sensor, or infrared sensor)
  capable of detecting that the pilot flame is present.

          31.     Good Air Pollution Control Practices. At all times, including during periods of
  startup, shutdown, and/or Malfunction, Defendant must implement good air pollution control
  practices to minimize emissions from the Flare; provided, however, that Defendant shall not be
  in violation of this requirement for any practice that this Decree requires Defendant to implement
  after the Date of Lodging for the period between the Date of Lodging and the implementation
  date or compliance date (whichever is applicable) for the particular practice. It is further
  provided that nothing in this Paragraph requires Defendant to install or maintain flare monitoring
  equipment in addition to or different from the equipment required by this Consent Decree.

          32.    Exit Velocity. By no later than October 31,2019, Defendant must operate the
  Flare in compliance with either Subparagraphs 32.a or 32.b below, provided that the appropriate
  monitoring systems are in place, whenever the Vent Gas flow rate is less than the smokeless
  design capacity ofthe Flare.

                a.      Except as provided in Paragraph 32.b below,the actual Flare Tip Velocity
                        must be less than 60 feet per second. The Defendant shall monitor Vc;p
                        using the procedures specified in Appendix 1.2; or

                b.      Vt;P must be less than 400 feet per second and also less than the maximum
                        allowed Flare Tip Velocity(Vmax)as calculated according to Equation 8
                        in Appendix 1.2. The Defendant shall monitor Vtip and gas composition,

                                                 21
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 25 of 88 PageID: 41




                        and determine NHVvg using the procedures specified in Appendix 1.2.
                        The Unobstructed Cross Sectional Area ofthe Flare tip must be calculated
                        consistent with Appendix 1.3.

         33.    Operation According to Design. By no later than October 31, 2019, Defendant
  must operate and maintain the Flare in accordance with its design and the requirements of this
  Consent Decree.

        34.     Net Heating Value Standard. Defendant must comply with the following Net
  Heating Value standard, except as provided in Paragraph 36(Standard During Instrument
  Downtime).

                 a.     Net Heating Value of Combustion Zone Gas(NHV~Z). By no later than
                        October 31, 2019, at any time that the Flare is in Operation, Defendant
                        must operate the Flare so as to maintain the NHV~Z at or above 270
                        BTU/scf determined on a 15-minute block period basis. Defendant must
                        monitor and calculate NHV~Z at the Flare in accordance with Appendix
                        1.2.

          35.    Flare Efficiency Requirements in Title V Permit. Defendant must operate the
  Flare in accordance with the efficiency requirements contained in its Title V operating permit at
  all times when Waste Gases are vented to it. For purposes of this Consent Decree, compliance
  with the applicable requirements in Paragraph 34 may be considered compliance with this
  Paragraph.

          36.    Standard During; Instrument Downtime. If one or more ofthe following
  conditions (collectively referred to as "Instrument Downtime") is present and renders Defendant
  incapable of operating the Flare in accordance with the applicable NHV~~ standard in Paragraph
  34, Defendant must operate the Flare in accordance with good air pollution control practices so
  as to minimize emissions from and ensure good combustion efficiency at the Flare:

                 a.     Malfunction of an instrument, for an instrument needed to meet the
                        requirement(s);

                 b.      Repairs following instrument Malfunction, for an instrument needed to
                         meet the requirement(s);

                 c.      Scheduled maintenance of an instrument in accordance with the
                         manufacturer's recommended schedule, for an instrument needed to meet
                         the requirement(s); and/or
                 d.      Quality Assurance/Quality Control activities on an instrument needed to
                         meet the requirement(s).

   The calculation of Instrument Downtime must be made in accordance with Appendix 2.3.

         37.    Recordkeepin~: Timing and Substance. Defendant must comply with the
  following recordkeeping requirements:
                                                  22
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 26 of 88 PageID: 42




                  a.        By no later than October 31, 2019, Defendant must calculate and record
                            each of the following parameters for the H'lare:

                                Volumetric flow rates for all gas streams that contribute to the Vent
                                Gas volumetric flow rate (in scfm)(in 15-minute block averages and
                                in accordance with any calculation requirement of Paragraph 14 and
                                Step 2 of Appendix 1.2);

                          ii.   Assist Steam volumetric flow rate (in scfm)(in 15-minute block
                                averages and in accordance with any calculation requirements of
                                Paragraph 14 and Step 2 of Appendix 1.2);

                         iii.   NHVvg(in BTU/scfl (in 15-minute block averages in accordance with
                                Step 1 of Appendix 1.2); and

                         iv.    NHV~Z(in BTU/sc~ (in 15-minute block averages in accordance with
                                Step 3 of Appendix 1.2).

                  b. ~      Instrument Downtime. By no later than October 31,2019, Defendant must
                            record the duration of all periods of Instrument Downtime for the Flare
                            that exceed allotted downtime provided in Appendix 2.3. Defendant must
                            record which instn~ment(s) experienced the downtime, an explanation of
                            the causes)ofthe deviation, and a description ofthe corrective actions)
                            that Defendant took.

                 c.        By no later than October 31,2019, at any time that Defendant deviates
                           from the emission standard in Paragraph 34 at the Flare, Defendant must
                           record the duration ofthe deviation, an explanation ofthe causes)ofthe
                           deviation, and a description ofthe correction actions)that Defendant
                           took.

                                            VI.    PERMITS

          38.      Permits Needed for Compliance Obli atioi~s. Defc~~aac~~ ~~~usl ~blain all required
  federal, state, and local permits necessary for performing any compliance obligations under this
  Consent Decree including, without limitation, permits for the construction of pollution control
  technology and the installation of equipment at the Facility. Defendant may seek relief under
  Section X(Force Majeure)for any delay in performing any such obligation resulting from a
  failure to obtain, or a delay in obtaining, any permit or approval required to fulfill such
  obligation, provided that Defendant has submitted timely and complete applications and has
  taken all other actions necessary to obtain all such permits or approvals.

         39.   Permits to Ensure Survival of Consent Decree Limits and Standards after
  Termination of Consent Decree. By no later than one year after the Effective Date, Defendant
  must complete and submit to the New Jersey Department of Environmental Protection
 ("NJDEP"), pursuant to NJDEP's consolidated preconstruction and Title V CAA permitting


                                                    23
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 27 of 88 PageID: 43




  program, appropriate applications to incorporate the requirements listed in Paragraph 40 of this
  Consent Decree, as applicable, into a federally enforceable permit for the Facility, such that
  those requirements:(i) become and remain "applicable requirements" as that term is defined in
  40 C.F.R. § 70.2;(ii) are incorporated into a federally enforceable Title V permit for the Facility,
  and (iii) survive the termination of this Consent Decree.

        40.      Requirements that Survive Termination. The requirements of the following
  Paragraphs of this Consent Decree will survive termination:

                 a.    Paragraphs 14-17 (Instrumentation and Monitoring);

                  b.   Paragraphs 18-20 (Specifications, Calibration, Quality Control, and
                       Maintenance/Recording and Averaging Times/Operation);

                 c.    Paragraph 29(Operation During Emissions Venting and No Visible
                       Emissions);

                  d.    Paragraph 31 (Good Air Pollution Control Practices);

                  e.    Paragraph 32(Exit Velocity);

                 f.     Paragraph 33 (Operation According to Design);

                  g.    Paragraph 34(NHVcz Standard);

                  h.    Paragraph 36 (Standard During Instrument Downtime); and

                  i.    Paragraph 37(Recordkeeping).

          41.    The permit applications and process of incorporating the requirements of this
  Consent Decree must be in accordance with applicable state or local Title V rules, including
  applicable administrative amendment provisions of such rules. The Parties agree that the
  incorporation may be "by amendment" under 40 C.F.R. § 70.7(d) and analogous state Title V
  rules, where allowed by state law.

         42.     This Consent Decree will not terminate until the requirements set forth in
  Paragraph  40 are incorporated into the Title V operating permit for the Facility. Requirements
  incorporated into the Title V operating permit or other operating permits pursuant to Paragraph
  40 will survive termination of this Consent Decree.

           43.     Following submission of complete permit applications, Defendant must cooperate
   with NJDEP by promptly submitting all available information that NJDEP seeks following the
   receipt of the permit materials.

          44.     For any permit application required by this Section that is filed after the Effective
   Date of this Consent Decree, Defendant must submit to EPA and NJDEP,in the manner set forth
   in Section XV (Notices), a copy of each application, as well as a copy of any permit proposed as

                                                    24
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 28 of 88 PageID: 44




  a result of any such application, to allow for timely participation in any public comment process.
  If, as ofthe Effective Dale, Defendant has already received any permit necessary to implement
  the requirements ofthis Consent Decree, then no later than thirty(30)Days after the Effective
  Date, Defendant shall submit copies of any such permit to EPA and NJDEP in the manner set
  forth in Section XV (Notices). EPA and/or NJDEP may excuse in writing all or part ofthe latter
  submission if copies ofthe permit have already been submitted before the Effective Date.

                             VII.   EMISSION CREDIT GENERATION

          45.    Prohibitions.

                         Definition."CD Emission Reductions" means any NOX, VOC,PM,
                         PMTpTAL~ PMIo,PMzs,HAP,or CO        emission reductions that result from
                         any project conducted or controls used to comply with this Consent
                         Decree.

                 b.      Except as provided in Paragraph 46, Defendant must not use, apply for,
                         obtain, trade, or sell any netting reductions or emission reduction credits
                         that result from CD Emissions Reductions:

                       i.    As netting reductions,

                      ii.    As emissions offsets, or

                      iii.   For the purpose of determining whether a project would result in a
                             significant emissions increase or significant net emissions increase in
                             any major or minor NSR permit or permit proceeding, or for the
                             purpose of obtaining offsets in any non-attainment NSR permit or
                             permit proceeding. Baseline actual emissions during any 24-month
                             period selected by Defendant must be adjusted downward to exclude
                             any portion of the baseline emissions that would have been eliminated
                             as CD Emissions Reductions(including the Waste Gas Minimization
                             Requirements of Section V.B)had Defendant been complying with
                             this Consent Decc•ee clurin~ shat 24-month pet~iod.

        46.    Outside the Scope of Prohibition. Nothing in this Section is intended to prohibit
  Defendant from using or generating:

                a.       Netting reduction or emission reduction credits generated by process units
                         at the Facility that are not subject to emission limitation pursuant to this
                         Consent Decree; or

                b.      CD Emissions Reductions for the Facility's compliance with any rules or
                        regulations designed to address regional haze or the non-attainment status
                        of any area (including NSR rules, but including, for example, RACT rules)
                        that apply to the Facility; provided, however,that Defendant must not


                                                  25
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 29 of 88 PageID: 45




                       trade or sell any CD Emissions Reductions.

                            VIII. REPORTING REQUIREMENTS

         47.     Semi-Annual Reports. By February 28 (February 29 in a leap year) and August 31
  of each year after the Effective Date, until termination of this Consent Decree pursuant to
  Section XIX, Defendant must submit a "Semi-Annual Report" to EPA,containing, for the
  preceding six months (i.e., February through July will be addressed in the report submitted by
  August 31, and August through January will be addressed in the report to be submitted February
  28(February 29 in a leap year)), the following information:

                a.      A description of the status of work performed and progress made toward
                        implementing all requirements of Section V (Compliance Requirements)
                        at the Facility. This description should identify and describe major
                        milestones completed and remaining to be completed;

                b.      A description of any problems encountered or anticipated in meeting the
                        requirements in Section V (Compliance Requirements) at the Facility,
                        together with implemented or proposed solutions;

                        A description of the status of any permit applications, including a
                        summary of all permitting activity, pertaining to compliance with this
                        Consent Decree;

                d.      A copy of any report that was submitted only to NJDEP and that pertains
                        to compliance with this Consent Decree;

                e.      Any updated WGMP for the Facility as required by Paragraph 23,

                        Any summary of internal flaring incident reports as required by Paragraph
                        26,

                g.      A summary ofthe following, per Calendar Quarter (hours must be
                        rounded to the nearest tenth):

                            The total number of hours of downtime of each monitoring
                            instrument/equipment required pursuant to Paragraphs 14-17 while the
                            Flare is In Operation;

                      ii.   If the total number of hours of downtime on any monitoring
                            instrument/equipment required pursuant to Paragraphs 14-17 exceeds
                            1 10 hours of the time in a Calendar Quarter that the Flare affected by
                            the Instrument Downtime is In Operation, an identification of the
                            periods of downtime by date, time, cause (including Malfunction or
                            maintenance), and, if the cause is asserted to be a Malfunction, the
                            corrective action taken;


                                                 26
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 30 of 88 PageID: 46




                       iii.    Exceedances of Net Heating Value ofthe Combustion Zone Standard:

                              (a) The total number of hours of exceedances ofthe emissions
                                  standards in Paragraphs 34-35 while the Flare was In Operation;
                                  provided, however, that if the exceedances ofthese standards was
                                  less than 110 hours in a Calendar Quarter and was due to one or
                                  more ofthe exceptions set forth in Paragraph 36,the report shall so
                                  note; and

                              (b) If the exceedance ofthe emissions standards in Paragraphs 34-35
                                  was not due to one ofthe exceptions in Paragraph 36(Standard
                                 During Instrument Downtime), or ifthe exceedance was due to one
                                  or more ofthe exceptions in Paragraph 36 and the total number of
                                  hours caused by the exceptions exceeds 110 hours in a Calendar
                                  Quarter, an identification of each block period that exceeded the
                                 standard, by time and dale; the cause ofthe exceedance (including
                                 startup, shutdown, maintenance, or Malfunction), and if the cause
                                 is asserted to be a Malfunction, an explanation of any corrective
                                 actions taken.

                 v.      Any additional matters that Defendant believes should be brought to the
                         attention of EPA.

          48.     Annual Emission Data. In the Semi-Annual Report, Defendant must provide, for
  the Flare, for the prior calendar year, the amount of emissions ofthe following compounds (in
  tons per year): VOCs and HAPs(if any).

          49.      Each Semi-Annual Report must also include a description of any non-compliance
   with the requirements of this Consent Decree and an explanation ofthe violation's likely cause
  and ofthe remedial steps taken, or to be taken, to prevent or minimize such violation. If the
  cause of a violation cannot be fully explained at the time that the report is due, Defendant must
  so state in the report. Defendant must investigate the cause ofthe violation and must then submit
  an amendment to the report, including a full explanation ofthe cause ofthe violation, within
  thirty(30)Days of llie aay Defendant becomes aware ofthe cause of the violation. Nothing in
  this Paragraph or the following Paragraph relieves Defendant of its obligation to provide the
  notice required by Section X (Force Majeure). If Defendant has reason to believe that it may
  violate any requirement ofthis Consent Decree, Defendant must notify the United States of any
  such likely violation and its possible duration, in writing, within ten working Days ofthe day
  Defendant first becomes aware ofthe potential violation, with an explanation of the violation's
  likely cause and of the remedial steps taken, or to be taken, to prevent or minimize such
  violation.

          50.     Whenever any violation of this Consent Decree may pose an immediate threat to
  the public health or welfare or the environment, Defendant must notify EPA orally or by
  electronic or facsimile transmission as soon as possible, but no later than twenty-four(24) hours



                                                  27
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 31 of 88 PageID: 47




  after Defendant first knew ofthe violation or event. This procedure is in addition to the
  requirements set forth in the preceding Paragraph.

         51.     All Reports required to be submitted under this Section must be provided to the
  persons designated in Section XV (Notices).

          52.     Each report submitted by Defendant under this Section must be signed by an
  official ofthe submitting party and include the following certification:

         I certify under penalty of law that this document and all attachments were prepared under
         my direction or supervision in accordance with a system designed to assure that qualified
         personnel properly gather and evaluate the information submitted. Based on my inquiry
         of the person or persons who manage the system, or those persons directly responsible for
         gathering the information, the information submitted is, to the best of my knowledge and
         belief, true, accurate, and complete. I have no personal knowledge that the information
         submitted is other than true, accurate, and complete. I am aware that there are significant
         penalties for submitting false information, including the possibility of a fine and
         imprisonment for knowing violations.

          53.     This certification requirement does not apply to emergency or similar
  notifications where compliance would be impractical.

          54.      The reporting requirements of this Consent Decree do not relieve Defendant of
  any reporting obligations required by the Act or implementing regulations, or by any other
  federal, state, or local law, regulation, permit, or other requirement.

         55.     Any information provided pursuant to this Consent Decree may be used by the
  United States in any proceeding to enforce the provisions of this Consent Decree and as
  otherwise permitted by law.

                                IX.     STIPULATED PENALTIES

          56.    Defendant will be liable for stipulated penalties to the United States for violations
  of this Consent Decree as specified below, unless excused under Section X (Force Majeure). A
  violation includes failing to perform any obligation required by the terms of this Decree,
  including any work plan or schedule approved under this Decree, according to all applicable
  requirements of this Decree and within the specified time schedules established by or approved
  under this Decree.

          57.    Late Payment of Civil PenaltX. If Defendant fails to pay the civil penalty required
  to be paid under Section IV (Civil Penalty) when due, Defendant must pay a stipulated penalty of
  $2,500 per Day for each Day that the payment is late.




                                                   28
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 32 of 88 PageID: 48




           58.      Failure to Meet the Obligations in Section V of this Consent Decree. If Defendant
  fails to itieet obligaliuns required under Section V of this Consent Decree, unless excused under
  Section X of this Consent Decree (Force Majeure), Defendant must pay stipulated penalties as
  follows:


   Violation                               Stipulated Penalty

   58.a. Violations of Paragraph 12.       Period of Delay or             Penaltyper Damper
   Failure to submit a timely Flare        Noncompliance                  Violation
   Data and Monitoring Systems and         Days 1-30                      $300
   Protocol Report that complies with      Days 31-60                     $400
   the requirements of Paragraph 12.       Da s 61 and later              $500
   58.b. Violations of Paragraphs 13-      Period of Delav or             Penaltyper Damper
    17. Failure to install the equipment   Noncompliance, per             Violation
   and monitoring systems required         Monitoring
   by Paragraphs 14-17 within the          System/Instrument
   required time period and/or in          Days 1-30                      $750
   accordance with respective,             Days 31-60                     $1,250
   applicable technical specifications     Days 61 and later              $2,000 or an amount equal to
   in those Paragraphs 18-19(except                                       1.2 times the economic
   for those QA/QC requirements                                           benefit of delayed
   referenced in Paragraph 18, which                                      compliance, whichever is
   are covered in Subparagraph 58.c                                       greater
   below).

   58.c. Violations of QA/QC               Violation of a:                Penaltyper Damper
   requirements in Paragraph 18.                                          Violation
   Failure to comply with the QA/QC
   requirements referenced in              Daily requirement              $100
   Paragraph 18.                           Quarterly requirement          $200 per Day late
                                           Annual requirement             $500 er Da late
   58.d. Violations of Paragraph 20.       Pcr Moititorin~                Pei7ally~~er Huur per
   Except for allotted downtime            System/Control Instrument,     Monitorin~S,yslem/Control
   provided in Appendix 2.3, failure       Number of Hours per            Instrument
   to operate each monitoring system       Calendar Quarter
   while the Flare is In Operation as      0.25-50.0                      $250
   required by Paragraphs 14 and 16-       50.25-100.0                    $500
   17, in accordance with Paragraph        Over 100.0                     $1,000
   20. For any monitoring system that
   serves a dual purpose, this
   stipulated penalty applies per
   instrument only.


                                                   29
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 33 of 88 PageID: 49




   58.e. Violations of Paragraph 21,     Period of Delay or               Penalty per Damper
   22, or 23. Failure to submit a        Noncompliance                    Violation
   timely WGMP that complies with        Days 1-30                        $500
   the requirements of the applicable    Days 31-60                       $750
   paragraph.                            Da s 61 and later                $1,000

   58.£ Violations of Paragraph 26.      Period of Delay or               Penaltyper Day_per
   Failure to develop a timely root      Noncompliance                    Violation
   cause flaring investigation report    Days 1-30                        $800
   that complies with the                Days 31-60                       $1,600
   requirements of Paragraph 26.a; or    Days 61 and later                $3,000
   failure to keep it as an internal
   record; or failure to submit a
   timely summary of the flaring
   incident reports that complies with
   the requirements of Subparagraph
   26.c.

   58.g. Violations of Paragraph 27.     Period of Delay or               Penaltyper Damper
   Failure to complete any corrective    Noncompliance                    Violation
   action in accordance with the         Days 1-30                        $1,000
   requirements of.Paragraph 27          Days 31-60                       $2,000
   unless an extension of time is        Days 61 and later                $5,000
   agreed by the Parties.

   58.h. Violations of Paragraphs 34     Hours per Calendar Quarter in Penaltyper Hour
   and 36. Each failure to comply        Noncompliance
   with the Combustion Zone Net          Hours 0.25-50.0               $50
   Heating Value standard for the        Hours 50.25-100.0             $100
   Flare in Paragraph 34 or the          Hours over 100.0              $300
   Standard During Instrument
   Downtime in Paragraph 36.             For purposes of calculating the number of hours of
                                         noncompliance with the NHVcz standard, all 15-minute
                                         periods of violation will be added together to determine the
                                         total.


   58.i. Violations of Para~~aph 37.
   Failure to record any information
   required to be recorded pursuant to   $100 per Day
   Paragraph 37.

  For those provisions where a stipulated penalty of either a fixed amount or 1.2 times the
  economic benefit of delayed compliance is available, the decision of which alternative to seek
  rests exclusively within the discretion of the United States.

                                                 30
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 34 of 88 PageID: 50




         59.     Incorporation of Consent Decree Requirements into Federally Enforceable
  Permits. For each failure to submit a timely permit application to NJDEP under Paragraph 39, to
  incorporate the Consent Decree requirements listed in Paragraph 40:

                  Period of Delay or                        PenaltYner DaYner Violation
                  Noncompliance

                  Days 1-30                                 $500
                  Days 31-60                                $1,500
                  Days 61 and later                         $3,000

        60.    Failure to Meet Reportin~Requirements. For each failure to submit a Semi-
  Annual Report that complies with the requirements of Section VIII:

                  Period of Delay or                        PenaltYper DaYper Semi-Annual
                  Noncompliance per Semi-                   Report
                  Annual Report

                  Days 1-30                                 $300
                  Days 31-60                                $1,000
                  Days 61 and later                         $2,000


         61.      Stipulated penalties under this Section must begin to accrue on the Day after
  performance is due or on the Day a violation occurs, whichever is applicable, and will continue
  to accrue until performance is satisfactorily completed or until the violation ceases. Stipulated
  penalties will accrue simultaneously for separate violations of this Consent Decree.

         62.    Defendant must pay stipulated penalties to the United States within 60 Days of a
  written demand by the Plaintiff, unless the demand is disputed through compliance with the
  requirements ofthe dispute resolution provisions in Section XI of this Consent Decree.

         63.     The United States may in the unreviewable exercise of its discretion, reduce or
  waive stipulated penalties otherwise due to it under this Consent Decree.

         64.    Stipulated penalties will continue to accrue as provided in Paragraph 61, during
  any Dispute Resolution, but need not be paid until the following:

                a.      If the dispute is resolved by agreement or by a decision of EPA that is not
                        appealed to the Court, Defendant must pay accrued penalties determined
                        to be owing,together with interest, to the United States within 30 Days of
                        the Effective Date ofthe agreement or the receipt of EPA's decision or
                        order.

                b.      If the dispute is appealed to the Court and the United States prevails in

                                                 31
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 35 of 88 PageID: 51




                          whole or in part, Defendant must pay all accrued penalties determined by
                          the Court to be owing, together with interest, within sixty(60)Days of
                          receiving the Court's decision or order, except as provided in
                          Subparagraph c, below.

                  c.      If any Party appeals the District Court's decision, Defendant must pay all
                          accrued penalties determined to be owing, together with interest, within
                          fifteen (15)Days of receiving the final appellate court decision.

          65.     Defendant must pay stipulated penalties owing to the United States in the manner
  set forth and with the confirmation notices required by Paragraph 10, except that the transmittal
  letter must state that the payment is for stipulated penalties and must state for which violations)
  the penalties are being paid.

         66.     If Defendant fails to pay stipulated penalties according to the terms of this
  Consent Decree, Defendant will be liable for interest on such penalties, as provided for in
  28 U.S.C. § 1961, accruing as ofthe date payment became due. Nothing in this Paragraph must
  be construed to limit the United States from seeking any remedy otherwise provided by law for
  Defendant's failure to pay any stipulated penalties.

         67.     The payment of penalties and interest, if any, does not alter in any way
   Defendant's obligation to complete the performance of the requirements of this Consent Decree.

          68.      Non-Exclusivity of Remedy. Stipulated penalties are not the United States'
   exclusive remedy for violations of this Consent Decree. Subject to the provisions of Section XIII
  (Effect of Settlement/Reservation of Rights), the United States expressly reserves the right to
   seek any other relief it deems appropriate for Defendant's violation of this Decree or applicable
   law, including but not limited to, an action against Defendant for statutory penalties, additional
   injunctive relief, mitigation or offset measures, and/or contempt. However, the amount of any
   statutory penalty assessed for a violation of this Consent Decree must be reduced by an amount
   equal to the amount of any stipulated penalty assessed and paid pursuant to this Consent Decree.

                                      X.     FORCE MAJEURE

           69.    "Force majeure," for purposes of this Consent Decree, is defined as any event
   arising from causes beyond the control of Defendant, of any entity controlled by Defendant, or of
   Defendant's contractors, which delays or prevents the performance of any obligation under this
   Consent Decree despite Defendant's best efforts to fulfill the obligation. The requirement that
   Defendant exercise "best efforts to fulfill the obligation" includes using best efforts to anticipate
   any potential force majeure event and best efforts to address the effects of any potential force
   majeure event(a) as it is occurring and (b)following the potential force majeure, such that the
   delay and any adverse effects ofthe delay are minimized. "Force Majeure" does not include
   Defendant's financial inability to perform any obligation under this Consent Decree.

          70.     If any event occurs or has occurred that may delay the performance of any
   obligation under this Consent Decree, whether or not caused by a force majeure event, Defendant

                                                    32
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 36 of 88 PageID: 52




  must provide written notice, within 15 days of when Defendant first knew, or by the exercise of
  due diligence should have known,that the event might cause a delay, which includes an
  explanation and description ofthe reasons for the delay; the anticipated duration ofthe delay; all
  actions taken or to be taken to prevent or minimize the delay; a schedule for implementation of
  any measures to be taken to prevent or mitigate the delay or the effect ofthe delay; Defendant's
  rationale for attributing such delay to a force majeure event if it intends to assert such a claim;
  and a statement as to whether, in the opinion of Defendant, such event may cause or contribute to
  an endangerment to public health, welfare or the environment. Defendant must include with any
  notice all available documentation supporting the claim that the delay was attributable to a force
  majcurc. Failure to comply with the above requirements must preclude Defendant from asserting
  any claim offorce majeure fir that event for the period oftime ofsuch failure to comply, and for
  any additional delay caused by such failure. Defendant must be deemed to know of any
  circumstance of which Defendant, any entity controlled by Defendant, or Defendant's
  contractors knew or should have known.

          71.    If EPA agrees that the delay or anticipated delay is attributable to a force majeure
  event, the time for performance ofthe obligations under this Consent Decree that are affected by
  the force majeure event will be extended by EPA for such time as is necessary to complete those
  obligations. An extension of the time for performance ofthe obligations affected by the force
  majeure event must not, of itself, extend the time for performance of any other obligation. EPA
  will notify Defendant in writing ofthe length ofthe extension, if any,for performance ofthe
  ~bli~ations affected by the force majeure event.

         72.     IfEPA does not agree that the delay or anticipated delay has been or will be
  caused by a force majeure event, EPA will notify Defendant in writing of its decision.

          73.     If Defendant elects to invoke the dispute resolution procedures set forth in
  Section XI(Dispute Resolution), it must do so no later than 45 days after receipt of EPA's notice.
  In any such proceeding, Defendant will have the burden of demonstrating by a preponderance of
  the evidence that the delay or anticipated delay has been or will be caused by a force majeure
  event, that the duration ofthe delay or the extension sought was or will be warranted under the
  circumstances, that best efforts were exercised to avoid and mitigate the effects ofthe delay, and
  that Defendant complied with the requirements of Paragraphs 69 and 70. If~Defendant carries
  this burden, the delay at issue must be deemed not to be a violation by Defendant ofthe affected
  obligation of this Consent Decree identifies to EPA atiel the Cuurl.

                                 XI.    DISPUTE RESOLUTION

          74.    Unless otherwise expressly provided for in this Consent Decree,the dispute
  resolution procedures of this Section will be the exclusive mechanism to resolve disputes arising
  under or with respect to this Consent Decree. Defendant's failure to seek resolution ofa dispute
  under this Section will preclude Defendant from raising any such issue as a defense to an action
  by the United States to enforce any obligation of Defendant arising under this Decree.

          75.    Informal Dispute Resolution. Any dispute subject to Dispute Resolution under
  this Consent Decree must first be the subject of informal negotiations. The dispute will be

                                                 33
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 37 of 88 PageID: 53




  considered to have arisen when Defendant sends the United States a written Notice of Dispute.
  Such Notice of Dispute must state clearly the matter in dispute. The period ofinformal
  negotiations must not exceed sixty(60)Days from the date the dispute arises, unless that period
  is modified by written agreement. If the Parties cannot resolve a dispute by informal
  negotiations, then the position advanced by the United States will be considered binding unless,
  within forty-five (45)Days after the conclusion ofthe informal negotiation period, Defendant
  invokes formal dispute resolution procedures as set forth below.

          76.    Formal Dispute Resolution. Defendant must invoke formal dispute resolution
  procedures, within the time period provided in the preceding Paragraph, by serving on the United
  States a written Statement of Position regarding the matter in dispute. The Statement ofPosition
  must include, but need not be limited to, any factual data, analysis, or opinion supporting
  Defendant's position and any supporting documentation relied upon by Defendant.

         77.     The United States must serve its Statement of Position within forty-five (45)Days
  ofreceipt of Defendant's Statement ofPosition. The United States' Statement of Position must
  include, but need not be limited to, any factual data, analysis, or opinion supporting that position
  and any supporting documentation relied upon by the United States. The United States'
  Statement of Position will be binding on Defendant, unless Defendant files a motion for judicial
  review ofthe dispute in accordance with the following Paragraph.

          78.     Defendant may seek judicial review ofthe dispute by filing with the Court and
  serving on the United States, in accordance with Section XV (Notices), a motion requesting
  judicial resolution of the dispute. The motion must be filed within forty-five (45)Days of receipt
  ofthe United States' Statement of Position pursuant to the preceding Paragraph. The motion
  must contain a written statement of Defendant's position on the matter in dispute, including any
  supporting factual data, analysis, opinion, or documentation, and must set forth the relief
  requested and any schedule within which the dispute must be resolved for orderly
  implementation ofthe Consent Decree.

         79.     The United States must respond to Defendant's motion within the time period
  allowed by the Local Rules ofthis Court. Defendant may file a reply memorandum,to the extent
  permitted by the Local Rules.

         80.      Standard of Review. In a formal dispute resolution proceeding under this Section,
  Defendant bears the burden of demonstrating that its position complies with this Consent Decree
  and the CAA,and that it is entitled to relief under applicable principles of law. The United States
  reserves the right to argue that its position is reviewable only on the administrative record and
  must be upheld unless arbitrary or capricious or otherwise not in accordance with law, and
  Defendant reserves the right to argue the contrary.

           81.     The invocation of dispute resolution procedures under this Section will not, by
  itself, extend, postpone, or affect in any way any obligation of Defendant under this Consent
  Decree, unless and until final resolution ofthe dispute so provides. Stipulated penalties with
  respect to the dispute matter will continue to accrue from the first Day of noncompliance, but
  payment will be stayed pending resolution ofthe dispute as provided in Paragraph 64. If

                                                   34
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 38 of 88 PageID: 54




   Defendant does not prevail on the disputed issue, stipulated penalties will be assessed and paid as
   provided in Secliun IX (Stipulated Penalties).

                   XII.    INFORMATION COLLECTION AND RETENTION

         82.     The United States and its representatives, including attorneys, contractors, and
  consultants, will have the right of entry into any facility covered by this Consent Decree, at all
  reasonable times, upon presentation of credentials, to:

                  a.      Monitor the progress of activities required under this Consent Decc•ee;

                  b.      Verify any data or information submitted to the United States in
                          accordance with the terms of this Consent Decree;

                  c.      Obtain samples and, upon request, splits of any samples taken by
                          Defendant or its representatives, contractors, or consultants;

                  d.      Obtain documentary evidence, including photographs and similar data;
                          and

                  e.      Assess Defendant's compliance with this Consent Decree.

         83.      Upon request, Defendant must provide EPA or its authorized representatives
        of
  splits any samples taken or obtained by Defendant. Upon request, EPA must provide
  llefendant splits of any samples taken by EPA.

          84.     Notwithstanding Section XIX (Termination), and except for data recorded by any
  video camera required pursuant to Paragraph 16, until three years after the termination of this
  Consent Decree, Defendant must retain, and must instruct its contractors and agents to preserve,
  all non-identical copies of all documents, records, or other information (including documents,
  records, or other information in electronic form)in its or its contractors' or agents' possession or
  control, or that come into its or its contractors' or agents' possession or control, and that relate in
  any manner to Defendant's performance of its obligations under this Consent Decree. This
  inf~rmati~n-retention req~~irement will apply regardless of any contrary corporate or institutional
  policies or procedures. At any time during this information-retention period, upon request by the
  United States, Defendant must provide copies of any documents, records, or other information
  required to be maintained under this Paragraph. Defendant shall retain the data. recorded by the
  video camera required pursuant to Paragraph 16 for one year from the date of recording.

         85.     Except for emissions data, Defendant may also assert that information required to
  be provided under this Section is protected as Confidential Business Information("CBI") under
  40 C.F.R. Part 2. As to any information that Defendant seeks to protect as CBI,Defendant must
  follow the procedures set forth in 40 C.F.R. Part 2.

          86.     This Consent Decree in no way limits or affects any right of entry and inspection,
  or any right to obtain information, held by the United States pursuant to applicable federal or
  state laws, regulations, or permits, nor does it limit or affect any duty or obligation of Defendant

                                                   35
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 39 of 88 PageID: 55




  to maintain documents, records, or other information imposed by applicable federal or state laws,
  regulations, or permits.

              XIII. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

         87.     Entry of this Consent Decree resolves the civil claims of the United States for the
  violations alleged in the Complaint filed in this action and occurring through the Date of
  Lodging, and as provided below.

          88.     Resolution of Pre-Lod~g Claims at the Flare for Failure to Comply with:(a)
  BTU/scf Flared Gas Requirements;(b) General Flare Requirements;(c) Good Air Pollution
  Control Practice Requirements; and (d Requirements Related to Monitorin~Operation, and
  Maintenance According to Flare Design. With respect to emissions of VOCs and HAPs from the
  Flare, this Consent Decree resolves the civil claims of the United States against Defendant for
  violations of the following requirements from the date those claims accrued until the Date of
  Lodging:

                (a) BTU/scf flared gas requirements in the following regulations:

                      (i) 40 C.F.R. § 63.11(b)(6)(ii), and

                      (ii) the provisions of40 C.F.R. Part 63, Subpart FFFF (including
                       those incorporated by reference) that require compliance with 40
                       C.F.R. § 63.11(b)(6)(ii) and are applicable requirements in a
                      federally enforceable permit for the Facility as issued prior to the
                       Date of Lodging;

                (b) General flare requirements in the following regulations:

                      (i) 40 C.F.R. § 63.11(b)(3)(related to operation during emission
                       venting),

                      (ii) 40 C.F.R. § 63.11(b)(4)(prohibition on Visible Emissions),

                      (iii) 40 C.F.R. § 63.11(b)(5)(related to flame presence), and

                      (iv) 40 C.F.R. § 63.11(b)(7)(related to exit velocity for steam-
                       assisted flares);

                (c) Good air pollution control practice requirements in 40 C.F.R. § 63.6(e)(1)(i);
                 and

                (d) Requirements related to monitoring, operation, and maintenance according to
                 flare design in 40 C.F.R. § 63.11(b)(1).




                                                  36
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 40 of 88 PageID: 56




           89.     Resolution of Claims Continuing Post-Lod~g for Failure to Comply
   Requirements Related to Monitorin~Operation, and Maintenance According to Flare Desi
   the Flare. With respect to emissions of VOCs and HAPs from the Flare, this Consent Decree
   resolves the civil claims ofthe United States against Defendant for post-lodging violations ofthe
   requirements related to monitoring, operation, and maintenance according to flare design,
   referenced in Paragraph 88(d), above, which occur before the Effective Date, but only to the
   extent that the claims are based on Defendant's use of excessive steam in relation to Vent Gas
   flow.

          90.    Resolution of Title V Violations. This Consent Decree resolves the civil claims of
  the United States against Defendant for the violations of Sections 502(a), 503(c), and 504(x) of
  the CAA,42 U.S.C. §§ 7661a(a), 7661b(c), and 7661c(a), and ofthe Facility Title V permit, that
  are based upon the violations resolved by Paragraphs 88 and 89 for the time frames set forth in
  those Paragraphs.

           91.     Reservation of Rights —Resolution of Liability in Paragraph 89 Can be Rendered
  Void. Notwithstanding the resolution of liability in Paragraph 89, for the period oftime between
  the Date of Lodging and the Effective Date,those resolutions of liability will be rendered void if
  Defendant materially fails to comply with any ofthe obligations and requirements of Sections V
 (Compliance Requirements) and Section VII(Emission Credit Generation). The resolutions of
  liability in Paragraph 89 will not be rendered void if Defendant, as expeditiously as practicable,
  remedies such tYialerial failure and pays all stipulated penalties due as a result of such material
 failure.

          92.     The United States reserves all legal and equitable remedies available to enforce
  the provisions of this Consent Decree. This Consent Decree will not be construed to limit the
  rights ofthe United States to obtain penalties or injunctive relief under the Act or implementing
  regulations, or under other federal or state laws, regulations, or permit conditions. Except as
  specified in Paragraphs 87-90, the United States further reserves all legal and equitable remedies
  to address any imminent and substantial endangerment to the public health or welfare or the
  environment arising at, or posed by, the Facility, whether related to the violations addressed in
  this Consent Decree or otherwise.

          93.     In any subsequent administrative or judicial proceeding initiated by the United
  Staxes for injunctive rclicf, civil penalties, other apprupriale relief relating to the Facility or
  Defendant's violations, Defendant may not assert, and may not maintain, any defense or claim
  based upon the principles of waiver, res judicata, collateral estoppel, issue preclusion, claim
  preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by
  the United States in the subsequent proceeding were or should have been brought in the instant
  case, except with respect to claims that have been specifically resolved pursuant to Paragraphs
  87-90.

         94.      This Consent Decree is not a permit, or a modification of any permit, under any
 federal, State, or local laws or regulations. Defendant is responsible for achieving and
 maintaining complete compliance with all applicable federal, State, and local laws, regulations,
 and permits; and Defendant's compliance with this Consent Decree will be no defense to any

                                                  37
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 41 of 88 PageID: 57




  action commenced pursuant to any such laws, regulations, or permits, except as set forth herein.
  The United States does not, by its consent to the entry of this Consent Decree, warrant or aver in
  any manner that Defendant's compliance with any aspect of this Consent Decree will result in
  compliance with provisions ofthe Act,42 U.S.C. § 7401 et seq., or with any other provisions of
  federal, State, or local laws, regulations, or permits.

          95.      This Consent Decree does not limit or affect the rights of Defendant or ofthe
  United States against any third parties, not party to this Consent Decree, nor does it limit the
  rights of third parties, not party to this Consent Decree, against Defendant, except as otherwise
  provided by law.

          96.     This Consent Decree must not be construed to create rights in, or grant any cause
  of action to, any third party not party to this Consent Decree.

                                            XIV. COSTS

         97.      The Parties must bear their own costs of this action, including attorneys' fees,
  except that the United States will be entitled to collect the costs (including attorneys' fees)
  incurred in any action necessary to collect any portion ofthe civil penalty or any stipulated
  penalties due but not paid by Defendant.

                                          XV.       NOTICES

          98.     Unless otherwise specified in this Decree, whenever notifications, submissions, or
   communications are required by this Consent Decree, they must be made in writing and
   addressed as follows:

          As to the United States

                  As to the Department of Justice

                         By email:              eescdco~ .enrd e,usdoj.~ov
                                                Re: DJ #90-5-2-1-11191

                         By mail:               EES Case Management Unit
                                                Environment and Natural Resources Division
                                                U.S. Department of Justice
                                                P.O. Box 7611
                                                Washington, D.C. 20044-7611
                                                Re: DJ #90-5-2-1-11191

                  As to the U.S. Environmental Protection Agency

                         By email:              Buettner.robert(a~epa.~ov_



                                                    38
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 42 of 88 PageID: 58




                         By mail:              U.S. Environmental Protection Agency, Region 2
                                               29U Broadway, Floor 21
                                               New York, New York 10007
                                               Attention: Robert Buettner, Chief, Air Compliance
                                                Branch

          And

                         By email:             Villatora.liliana(a),ena.~

                        By mail:               U.S. Environmental Protection Agency, Region 2
                                               290 Broadway, Floor 16
                                               New York,New York 10007
                                               Attention: Liliana Villatora Esq., Chief, Air Branch


          As to Defendant:

                        By email:              carl.howard(c~infineum.com

                        By mail:              Infineum USA L.P.
                                              1900 East Linden Avenue
                                              Linden, New Jersey 07036
                                              Attention: Carl D. Howard, General Counsel


          99.    Submission by U.S. mail or courier is required and will be sufficient to comply
  with the notice requirements of this Consent Decree; however, for the submission of technical
  information or data, Defendant must submit the data in electronic form (e.g., a disk or hard
  drive). The email addresses above are provided to allow for submission of additional electronic
  courtesy copies.

          100. Any Party may, by written notice to the other Parties, change its designated notice
  recipient or notice address provided above.

          101. Notices submitted pursuant to this Section must be deemed submitted upon
  mailing, unless otherwise provided in this Consent Decree or by mutual agreement ofthe Parties
  in writing.

                                     XVI. EFFECTIVE DATE

          102. The Effective Date of this Consent Decree is the date upon which this Consent
  Decree is entered by the Court or a motion to enter the Consent Decree is granted, whichever
  occurs first, as recorded on the Court's docket.




                                                39
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 43 of 88 PageID: 59




                            XVII. RETENTION OF JURISDICTION

          103. The Court will retain jurisdiction over this case until termination of this Consent
  Decree, for the purpose of resolving disputes arising under this Decree or entering orders
  modifying this Decree, pursuant to Sections XI(Dispute Resolution) and XVIII(Modification),
  or effectuating or enforcing compliance with the terms of this Decree.

                                     XVIII. MODIFICATION

          104. Except as otherwise set forth in Paragraphs 10 and 98 (notice recipients and
  addresses), the terms of this Consent Decree, including any attached appendices, may be
  modified only by a subsequent written agreement signed by all the Parties. Where the
  modification constitutes a material change to this Decree, it will be effective only upon approval
  by the Court.

           105. Any disputes concerning modification of this Decree must be resolved pursuant to
  Section XI(Dispute Resolution), provided, however, that, instead ofthe burden of proof
  provided by Paragraph 80, the Party seeking the modification bears the burden of demonstrating
  that it is entitled to the requested modification in accordance with Federal Rule of Civil
  Procedure 60(b).

                                      XIX. TERMINATION

         106.    Before seeking termination of the Consent Decree, Defendant must:

                        Pay the civil penalty and any accrued stipulated penalties required under
                        this Consent Decree;

                 b.     Satisfactorily comply with all provisions of Section V (Compliance
                        Requirements) applicable to the Facility;

                 c.     Operate for at least two years in satisfactory compliance with the
                        limitations and standards set forth in Paragraphs 34(NHV~Z standard), and
                        35 (Title V permit compliance) for the Flare;

                 d.     Apply for and receive all non-Title V air permits necessary under
                        Paragraph 39 to ensure that the Consent Decree limits and standards
                        specified in Paragraph 40 survive termination ofthe Consent Decree; and

                         Apply for a modification or amendment to the applicable Title V permits)
                         under Paragraph 39 to incorporate the limits and standards in Paragraph 40
                         into the Title V permits)for the Facility.

          107. After Defendant believes that it has satisfied the conditions for termination set
  forth in the preceding Paragraph, Defendant may submit a request for termination to the United
  States by certifying such compliance in accordance with the certification language in Paragraph


                                                  40
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 44 of 88 PageID: 60




  52. In the Kequest for Termination, Defendant must demonstrate that it has satisfied the
  conditions for termination set forth in the preceding Paragraph, as well as submit all necessary
  supporting documentation.

          108. Following receipt by the United States of Defendant's Request for Termination,
  the Parties must confer informally concerning the Request and any disagreement that the Parties
  may have as to whether Defendant has satisfactorily complied with the requirements for
  termination ofthis Consent Decree. If the United States agrees that the Decree may be
  terminated, the Parties must submit, for the Court's approval, a joint stipulation terminating the
  Decree.

         109. If the United States does not agree that the Decree may be terminated, Defendant
  may invoke Dispute Resolution under Section XI. IIowever, Defendant must not seek Dispute
  Resolution of any dispute regarding termination until ninety (90)Days after service of its
  Request for Termination.

                                 XX.     PUBLIC PARTICIPATION

          110. This Consent Decree must be lodged with the Court for a period of not less than
  thirty(30)Days for public notice and comment in accordance with 28 C.F.R. § 50.7. The United
  States reserves the right to withdraw or withhold its consent if the comments regarding the
  Consent Decree disclose facts or considerations indicating that the Consent Decree is
  inappropriate, improper, or inadequate. Defendant consents to entry of this Consent Decree
  without further notice and agrees not to withdraw from or oppose entry of, this Consent Decree
  by the Court or to challenge any provision ofthe Consent Decree, unless the United States has
  notified Defendant in writing that it no longer supports entry ofthe Consent Decree.

                                 XXI. SIGNATORIES/SERVICE

          111. Each undersigned representative ofDefendant, and the Assistant Attorney
  General for the Environment and Natural Resources Division ofthe Department of Justice
  certifies that he or she is fully authorized to enter into the terms and conditions of this Consent
  Decree and to execute and legally bind the Party he or she represents to this document.

          112. This Consent Decree may be signed in counterparts, and its validity must not be
  challenged on that basis. Defendant agrees to accept service of process by mAil with respect to
  all matters arising under or relating to this Consent Decree and to waive the formal service
  requirements set forth in Rules 4 and 5 ofthe Federal Rules of Civil Procedure and any
  applicable Local Rules ofthis Court including, but not limited to, service of a summons.

                                       XXII. INTEGRATION

         1 13. This Consent Decree constitutes the final, complete, and exclusive agreement and
  understanding among the Parties with respect to the settlement embodied in the Decree and
  supersedes all prior agreements and understandings, whether oral or written, concerning the
  settlement embodied herein. Other than deliverables that are subsequently submitted and

                                                   41
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 45 of 88 PageID: 61




  approved pursuant to this Decree, the Parties acknowledge that there are no representations,
  agreements, or understandings relating to the settlement other than those expressly contained in
  this Consent Decree.

                                    XXIII. FINAL JUDGMENT

          1 14. Upon approval and entry of this Consent Decree by the Court, this Consent
   Decree will constitute a final judgment of the Court as to the United States and Defendant.

                                       XXIV. APPENDICES

          1 15.   The following Appendices are attached to and part of this Consent Decree:

                       "Appendix 1.2: Methodology for Calculating NHV~Z for Flares and Flare
                       Tip Velocity"

                       "Appendix 1.3: Methodology for Calculating the Unobstructed Cross
                       Sectional Area of Various Types of Flare Tips"

                       "Appendix 1.4: Depiction of Gases Associated with Steam-Assisted Flares"

                       "Appendix 1.5: Outline of Requirements for the Flare Data and Initial
                       Monitoring Systems Report"

                       "Appendix 1.6: List of Compounds a Gas Chromatograph Must be Capable
                       of Speciating"

                       "Appendix 1.7: Waste Gas Mapping: Level of Detail Needed to Show Main
                       Headers and Process Unit Headers"

                       "Appendix 2.1: Calibration and Quality Control Requirements for CPMS"

                       "Appendix 2.2: CPMS Monitoring Plan"

                       "Appendix 2.3: Calculation of Downtime"

                       "Appendix 2.4: Composition Data for Purchased Supplemental Gas Stream"




                                                  42
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 46 of 88 PageID: 62




  Dated and entered this   day of               ,2019




                                    UNITED STATES DISTRICT JUDGE
                                    DISTRICT OF NEW JERSEY




                                          43
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 47 of 88 PageID: 63




             FOR THE UNITED STATES OF AMERICA:




                                                          5/10/2019
             LLEN M. MAHAN                             Date
            Deputy Section Chief
            United States Department of Justice
            Environment and Natural Resources Division
            Environmental Enforcement Section




             RICHARD GREENE
             Trial Attorney
             Environmental Enforcement Section
             Environment and Natural Resources Division
             U.S. Department of Justice
             Washington, DC 20044-7611
            (202)307-3967(phone)
            (202)514-0097(fax)
             Richard.greene@usdoj.gov




                                          44
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 48 of 88 PageID: 64




                                FOR THE U.S. ENVIRONMENTAL PROTECTION
                                AGENCY:




                                                                          ~~
                                                                           Date
                                Regional Counsel
                                U.S. Environmental Protection Agency, Region 2
                                290 Broadway
                                New York, New York 10007




                               Of Counsel:

                               Erick R. Ihlenburg
                               Assistant Regional Counsel
                               U.S. Environmental Protection Agency, Region 2
                               290 Broadway
                               New York, New York 10007




                                45
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 49 of 88 PageID: 65




                               FOR INFINEUM USA L.P.;



                                       ~L~                     l j, ZQ 1 ~9
                               ALDO OVI                        Date
                               President
                               Infineum USA L.P.
                               1900 East Linden Avenue
                               Linden, New Jersey 07036




                                  46
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 50 of 88 PageID: 66




                                  United States
                                       u
                                Inrneum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 1.2




    Net Heating Value of the Combustion Zone Gas(NHV~Z)and Flare
                               Tip Velocity
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 51 of 88 PageID: 67


                                          APPENDIX 1.2


        All abbreviations, constants, and variables are defined in the Key on Page 7 of this
  Appendix.


  Step 1: Determine the Net Heating Value of the Vent Gas(NHV~E~

  Infineum USA L.P.(Infineum) shall determine the Net Heating Value of the Vent Gas(NHV„g)
  based on composition monitoring data on a 15-minute block average basis according to the
  following c•equirerrienls. If Infineum monitors separate gas streams that combine to comprise the
  fatal Vent Gas flow to the Flare, the 15-minute block average Net Heating Value shall be
  determined separately fir each mea,siarement location according to the following requirements and
  a Clow-weighted average of the gas stream Net Heating Values shall be used to determine the 15-
  minute block average Net Heating Value ofthe cumulative Vent GaS. T}ie NHV~g 15-minute block
  averages shall be calculated for set 15-minute time periods starting at 12 midnight to 12:15 AM,
  12:15 AM to 12:30 AM and so on, concluding at 11:45 PM to midnight.

  Step la: Equation or Output to be Used to Determine NHV~¢ at a Measurement Location

  For any gas stream for which Infineum complies with Paragraph 17 of the C.'~nsent necree
  by collecting compositional analysis data in accordance with the method set forth in
  Paragraph 17.a: Equation 1 shall be used to determine the NHV,,g of a specific sample by
  summing the Net Heating Value for each individual component by individual component volume
  fractions. Individual component Net Heating Values are listed in Table 1 of this Appendix.

                                                n
                                     NHV„y = ~(x~ • NHV~)                              Equation 1
                                               i=1

  For any gas stream for which Infineum complies with Paragraph 17 of the Consent Decree
  by collecting direct Net Heating Value monitoring data in accordance with the method set
  forth in Paragraph 17.b but for which a Hydrogen Concentration Monitor is not used: Use
  the direct output(measured value) of the monitoring systems)(in BTU/scf~ to determine the
  NHV~g for the sample.

  For any gas stream for which Infineum complies with Paragraph 17 of the Consent Decree
  by collecting direct Net Heating Value monitoring data in accordance with the method set
  forth in Paragraph 17.b and for which a Hydrogen Concentration Monitor is also used,
  and for the purchased supplemental gas stream that Infineum demonstrates has a
  consistent composition (including a consistent hydrogen concentration) based on grab
  sampling data and in accordance with Paragraph 17.c: Equation 2 shall be used to determine
  the NHV,,g or NHVNG for each sample measured via the Net Heating Value monitoring system,
  or based on grab sampling, as applicable. Where hydrogen concentration data is collected as
  provided in Paragraph 17, Equation 2 performs a net correction for the measured heating value of
  hydrogen since the theoretical Net Heating Value for hydrogen is 274 Btu/scf, but for the
  purposes of this Consent Decree, a Net Heating Value of 1,212 Btu/scf may be used (1,212 — 274
  = 938 BTU/sc~.



                                               2of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 52 of 88 PageID: 68


                                          APPENDIX 1.2


                                NHVUy = NHVmeasurert + 938xHZ                         Equation 2


  Step lb: Calculation Method to be Used in Applying Equation/Output to Determine NHV~Q

  Where Infineum complies with Paragraph 17 of the Consent Decree by using a continuous
  monitoring system for the Flare in accordance with the method set forth in Paragraph 17.a
  or 17.b: Infineum may elect to determine the 15-minute block average NHV~g using either the
  Feed-Forward Calculation Method or the Direct Calculation Method (both described below).
  Infineum must elect one calculation method that will apply at all times, and use that method for
  all continuously monitored flare vent streams associated with the Blare. If Infineum intends to
  change the calculation method that applies to the Flare, Infineum must notify the EPA 30 days in
  advance ofsuch a change.

         Feed-Forward Calculation Method. When calculating NHV~g for a specific 15-minute
         block:
             1. Use the results from the first sample collected during an event(for periodic Vent
                Gas flow events)for the first 15-minute block associated with that event.
            2. Ifthe results from the first sample collected during an event(for periodic Vent
                Gas flow events) are not available until after the second 15-minute block starts,
                use the results from the first sample collected during an event for the second 15-
                minute block associated with that event.
            3. For all other cases, use the results that are available from the most recent sample
                prior to the 15-minute block period for that 15-minute block period for all Vent
                Gas streams. For the purpose of this requirement, use the time that the results
                become available rather than the time the sample was collected. For example, if a
                sample is collected at 12:25 AM and the analysis is completed at 12:38 AM,the
                results are available at 12:38 AM and these results would be used to determine
                compliance during the 15-minute block period from 12:45 AM to 1:00 AM.

         Direct Calculation Method. When calculating NHV~g for a specific 15-minute block:
            1. If the results from the first sample collected during an event(for periodic Vent
                Gas flow events) are not available until after the second 15-minute block starts,
                use the results from the first sample collected during an event for the first 15-
                minute block associated with that event.
            2. For all other cases, use the arithmetic average of all NHV~g measurement data
                results that become available during a 15-minute block to calculate the 15-minute
                block average for that period. For the purpose ofthis requirement, use the time
                that the results become available rather than the time the sample was collected.
                For example, if a sample is collected at 12:25 AM and the analysis is completed at
                12:38 AM,the results are available at 12:38 AM and these results would be used
                to determine compliance during the 15-minute block period from 12:30 AM to
                12:45 AM.




                                               3 of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 53 of 88 PageID: 69


                                             APPENDIX 1.2



  Step 2: Determine Volumetric Flow Rates of Gas Streams

  Infineum shall determine the volumetric flow rate in standard cubic feet(sc~ of Vent Gas, along
  with the volumetric flow rates (in sc~ of any Supplemental Gas and Assist Steam, over a 15-
  minuteblock average basis. The 15-minute block average volumetric flow rates shall be calculated
  for set 15-minute time periods starting at 12 midnight to 12:15 AM, 12:15 AM to 12:30 AM and
  so on, concluding at 11:45 PM to midnight.

  l+'or any gas streams for which Infineum complies with Paragraph 14 of the Consent Decree
  by using a monitoring system that directly records volumetric flow rate: tJse the direct
  output(measured value) of the monitoring systems)(in sc~, as corrected for the temperature
  and pressure of the system to standard conditions (i.e., a tcmperaturc of 20 °C(68 °F)and a
  pressure of 1 atmosphere)to then calculate the average volumetric flow rate of that gas stream
  for the 15-minute block period.

  For Vent Gas or Assist Steam streams for which In~neum complies with Paragraph 14 of
  the Consent Decree by using a mass flow monitor to determine volumetric flow rate:
  Equation 3 shall be used to detei7nine the volumetric flow rate of Velit Gas ur Assisl Slearn by
  converting mass flow rate to volumetric flew at standard conditions (i.e., a temperature of 20 °C
 (68 °F) and a pressure of 1 atmosphere). Equation 3 uses the molecular weight ofthe gas stream
  as an input to the equation; therefore, if Infineum elects to use a mass flow monitor to determine
  volumetric flow rate of Vent Gas, Infineum must collect compositional analysis data for such
  Vent Gas in accordance with the method set forth in Paragraph 17.a of the (;onsent llecree. For
  assist steam, use a molecular weight of 18 pounds per pound-mole. The converted volumetric
  flow rates at standard conditions from Equation 3 shall then be used to calculate the average
  volumetric flow rate of that gas stream for the 15-minute block period.


                                         Amass * 385.3
                                Qvoi -                                                  Equation 3
                                             MWt



  For gas streams for which the molecular weight of the gas is known and for which
  Infineum complies with Paragraph 14 of the Consent Decree by using continuous
  pressure/temperature monitoring system(s): Use appropriate engineering calculations to
  determine the average volumetric flow rate of that gas stream for the 15-minute block period.
  For Assist Steam, use a molecular weight of 18 pounds per pound-mole. For Vent Gas,
  molecular weight must be determined by collecting compositional analysis data for such Vent
  Gas in accordance with the method set forth in Paragraph 17.a.

  Step 3: Calculate the Net Heating Value of the Combustion Zone Gas(NHV~Z)

  For the Flare, if: 1)the Feed-Forward Calculation Method is used; 2)gas composition or
  Net Heating Value monitoring is performed in a location representative of the cumulative
  Vent Gas stream; and 3)Supplemental Gas flow additions to the Flare are directly



                                                   4 of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 54 of 88 PageID: 70


                                              APPENDIX 1.2

   monitored: Equation 4 shall be used to determine the 15-minute block average NHV~Z based on
   the 15-minute block average Vent Gas, Supplemental Gas, and assist gas flow rates.


                       ~Qvg — QNG2 + QNG1J * NHV~9 + ~QNG2 — QNG1~   * NHVNc
             NHV~Z =                                                                        Equation 4
                                             Qv9 + QS


   For the first 15-minute block period of an events QNG1 shall use the volumetric flow value for the
   current 15-minute block period (i.e. QNGi — QNG2)• NHVN~ shall be determined in accordance with
   Paragraph 17 of the Consent Decree and Step 1 a of this Appendix.

   For all other scenarios for the Flare: Equation 5 shall be used to determine the 15-minute
   block average NHV~Z based on the 15-minute block average Vent Gas and assist gas flow rates.
   For periods when there is no Assist Steam flow, NHV~Z = NHV~g.


                                            Qvg * NHVv9
                                  NHV~Z =                                                   Equation 5
                                             Qvg + Qs




   Step 4: Ensure that during flare operation, NHV~Z >_ 270 BTU/scf

   The Flare must be operated to ensure that NHV~Z is equal to or above 270 BTU/scf, as
   determined for each 15-minute block period when Waste Gas is routed to the Flare for at least
   15-minutes. Equation 6 shows this relationship.

                                        NHV~Z > 270 BTU/scf                                Equation 6



   Calculation Method for Determining Compliance with Vt~u Operating Limits.

   Infineum shall determine Vt~P on a 15-minute Block Average basis according to the following
   requirements:

  (a)Infineum shall use design and engineering principles and the guidance in Appendix 1.3 to
   determine the Unobstructed Cross Sectional Area of the Flare Tip. The Unobstructed Cross Sectional
   Area ofthe Flare Tip is the total tip area that Vent Gas can pass through. This area does not include
   any stability tabs, stability rings, and Upper Steam or air tubes because Vent Gas does not exit
   through them.


  (b)Infineum shall determine the cumulative volumetric flow of Vent Gas for each 15-minute Block
   Average Period using the data from the continuous flow monitoring system required in Paragraph 14
   ofthe Consent Decree according to the requirements in Step 2 above.




                                                   S of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 55 of 88 PageID: 71


                                           APPENDIX 1.2

  (c) The 15-minute Block Average Vrip shall be calculated using Equation 7.

                                                     Qcum
                                          Vtip =                                      Equation 7
                                                   Areax900

 (d)IfInfineum chooses to comply with Paragraph 32.b of the Consent Decree, Defendant shall also
  determine the NHV,,g using Step 1 above and calculate VmaX using Equation 8 in order to compare
  Vctp to VmaX on a 15-minute Block Average basis.


                                                    NH~,y + 1,212
                                    loglo~Vmax) -       850                           Egr~ation 8




                                                6 of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 56 of 88 PageID: 72


                                                    APPENDIX 1.2

  Key to the Abbreviations:

  385.3 =conversion factor(scf/lb-mol)
  850 =Constant
  900 =Conversion factor,(seconds/1S-minute block average)
  1,212 =Constant
  Area =The unobstructed cross sectional area ofthe Rare trp is the total tip area that ventgas can pass through, ftz. This
  area does notinclude any stability tabs, stability rings, and upper steam or arr tubes because flare ventgas does not exit
  through them. Use design and engineeringprinciples to determine the unobstructed cross sectionalarea ofthe flare tip.
  Diam =Effective diameter ofthe unobstructed area ofthe Bare tip for flare ventgas flow, ft. Determine the diameter as
  Diam = 2 * Area = n
  i =individual component in Vent Gas (unitless)
  MWt =molecular weight of the gas at the flow monitoring location (Ib/lb-mol)
  n = number of components in Vent Gas(unitless)
  NHV~Z =Net Heatting Value of Combustion Zone Gas(BTU/scf)
  NHV~ =Net Heating Value of component i according to Table 1 of this Appendix (BTU/scf)
  N HV„teQsu,.ea =Net Heating Value of Vent Gas stream as measured by monitoring system (BTU/scf)
  NHVN~ =Net Heating Value of Supplemental Gas to flare during the 15 -minute block period (BTU/scf)
  NH~„y =Net Heating Value of Vent Gas(BTU/scf)
  Qcum =cumulative volumetricflowoverl5-minute blockaverage period(sc~
  Qmass = massflow rate (pounds per second)
  QNcl =cumulative vol flow of Supplemental Gas to flare during previous 15 -minute block period (scf)
  QNcz =cumulative vo1 flow of Supplemental Gas to flare during the 15 -minute block period (scf)
  QS =cumulative vol flow of Total Steam during the 15 -minute block period (scf)
  Q„9 =cumulative vol flow of Vent Gas during the 15 -minute block period (scf)
   Q„oi =volumetric flow rate (scf per second)
   Umax =Maximum allowed flare tip velocity(feetpersecond)
   Utip =Flare tip velocity(feetpe~second)
   x~ = concentration of component i invent Gas (vol fraction)
   xNZ = concentration of H2 in Vent Gas at time sample was input into NHV monitoring system (vol fraction)




                                                           70f8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 57 of 88 PageID: 73


                                          APPENDIX 1.2

                                              Table 1
                                 lndividual Component Properties

                                                                         NHV;
                                          MW;                      (British thermal
                                       (pounds      CMN;               units per     LFL;
                         Molecular     per pound- (mole per         standard cubic (volume
       Com onent          Formula        mole       mole                 foot
   Acet lene               CzHa          26.04        2                  1,404        2.5
   Benzene                  C6H6         78.11        6                  3,591        1.3
   1,2-Butadiene            C4H6         54.09        4                  2,794        2.0
   1,3-Butadiene           CaH~          54.09        4                  2,690        2.0
   iso-Butane              CaHio         58.12        4                  2,957        1.8
   n-Butane                CaH~o         58.12        4                  2,968        1.8
   cis-Butene              CaHg          56.11        4                  2,830        1.6
   iso-Butene              CaHg          56.11        4                  2,928        1.8
   trans-Butene            Calls         56.11        4                  2,826        1.7
   Carbon Dioxide           COz          44.01        1                    0           00
   Carbon Monoxide          CO           28.01        1                   316        12.5
   C clo ro ane             C3H(         42.08        3                  2,185        2.4
   Ethane                   CZH6         30.07        2                  1,595        3.0
   Eth lene                 CZHa         28.05        2                  1,477        2.7
   H dro en                  HZ           2.02        0                 1,212A        4.0
   II dro en Sulfide        HzS          34.08        0                   587         4.0
   Methane                  CHa          16.04        l                   896         5.0
   Meth 1-Acet lene         C3H4         40.06        3                  2,088        1.7
   Nitro en                 Nz           28.01        0                    0           ao
   Ox en                    Oz           32.00       0                     0           ao
   Pentane+ C5+            CsHiz         72.15        5                  3,655        1.4
   Pro adiene              C3H4          40.06        3                  2,066       2.16
   Pro ane                  C3H8         44.10        3                  2,281        2.1
   Pc~o lene                C3H6         42.08        3                 2,150         2.4
   Waler                    Hz0          18.02       0                     0           00

    The theoretical Net Heating Value for hydrogen is 274 Btu/scf, but for the purposes of this
  Consent Decree, a Net Heating Value of 1,212 Btu/scf shall be used in accordance with the
  provisions in Paragraph 17 ofthe Consent Decree and in this Appendix.

  Note: If a component is not specified in this Table 1, the heats of combustion may be
  determined using any published values where the net enthalpy per mole of offgas is based on
  combustion at 25 °C and 1 atmosphere (or constant pressure) with offgas water in the gaseous
  state, but the standard temperature for determining the volume corresponding to one mole of vent
  gas is 20 °C.




                                               8of8
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 58 of 88 PageID: 74




                                  United States

                                In~neum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 1.3




           Calculating the Unobstructed Cross Sectional Area of
                        Various Types of Flare Tips
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 59 of 88 PageID: 75

                                                 APPENDIX 1.3

    Type I              i.~.                                 TYPe ~                               i.~.T
                                                                                                                  Exit Lower
                                                                                                                  Steam/Air
                                                                                                 O   ,
                                                                                                     '            Tubes
                                                                                                  ~ ----      -
                                                                                                ~                  O.D. T
                         '                                                                       ~~0


                       I.D.r                                                                      I.D.T




                                                               Pilot —                             -i. -
     Pilot    ~~         ~                 Stability Tab                          ~                 ~             Stability Ring
                         ~                                                  ,
                                                                              r       ,
                                                                            ~                        I                 Steam/Air
                                                                                                                       Tubes
                         '
                         '                                           ~ r~                            ~
                                                                    11                               1
                                                                   !~i
                         ~                                         J J
                                                                  'rJ                                i
                                                                  ~                        ..




                                                                                                         __


             Atip-unob—'I1~~I.D.T~2~4-~XT*AsT)                  Ati -Unob ='ll'(I.D.T)2/4 -AST - NT*Tf*(O.D.T)2/4

    Where:     Atip_ unob -
                          — Unobstructed Cross              Where:            Ar~p-U~oa=Unobstructed Cross
               Sectional Area of Flare Tip                                    Sectional Area of Flare Tip
                I.D.T =Inside Diameter Flare Tip                              I.D.T =Inside Diameter Flare Tip
               XT =Number of Stability Tabs                                   AST = Area of Stability Ring
               AST =Area of a Stability Tab                                   Q.D.T =Outside Diameter of
                                                                                     Steam/Air Tubes
                                                                          NT = Number of Steam/Air Tubes
  .. . ...    .. ..   .. ..    ..     ..              ...   .... .. .. ... . . .. .. . . . ...           .                     ..
    Example:       I.D.T = 41.5 inches                      Example: I.D.T = 47.5 inches
                   XT = 3                                                                 AST = 100 Sq. inches
                   AST = 3 Sq. inches                                                     O.D.T = 6.5 inches
                                                                                          NT =8

     AtiP-unoa-~'~41.5)Z/4 -(3 * 3)                           Atip-unob =T~ 47.5)2/4 - 100 - 8*~1'*(6.5)2/4
     A,;~-U„o~ = 1344 Sq. inches                              At;p-U„ou = 1322 Sq. inches
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 60 of 88 PageID: 76


                                                APPENDIX 1.3

   Type    III    D                Stability Tabs         Type    ~V                I.D.T




                          \         ,\~                                                         a
                                       .
                                     ~~~

                                     m                                                          e~,.
                 ~~~




                                              Modules
                 I.D.M

   Pilot
                                                                                   I.D.T
                                                               Pilot ~`
                                                                      ,~
                 ~~                   '~




                                                                                                    ,._.
                                                                         ~,




            rkip-unob — N M * ~~*(I.D.M)2/4- XT * p`ST~                 '~`tiP-unob - ?f(I.D.T)2/4

  Where: ~;p-U~ob =Unobstructed Cross Sectional Area Where: ~;p-u~ob =Unobstructed Cross
             of Flare Tip                                          Sectional Area of Flare Tip
             I.D.M =Inside Diameter of One Tip Module              I.D.T =Inside Diameter of Flare Tip
             N M = Number of Modules
             XT = Number of Stability Tabs per Module
             AST =Area of a Stability Tab

   Example: I.D.M = 17 inches                             Example: I.D.T = 41.5 inches
                 N M =6            XT =3
                 AST = 3 Sq. inches

                 '`tip-unob — 6 * ('ll'*(17)2/4- 3 * 3)                Atip-unob =~ (41.5)2/4

                  At;p-U~ob = 1308 Sq. inches                          At;p-u~ob = 1353 Sq. inches
     Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 61 of 88 PageID: 77

                                                                                   h



                                                                                       1                                                                                                                                       '




                                             :
                                             1
                             h~ ..._




                                                                                                                        ~`a~~             ~i ~ 4              ".~,~~           Vic..'          ~` .~~t•
                                                                                                                          ~`.                                  - _-' 7.        -                   :
                                                                                                                                                                                               Fyn..
                                                                                       i                                .~!




                                                                                       f                                            .~                                          n

                                                                                       i                                 :f                                                                N-,
                                                                                                                        ~ ~.              ~                         a
                                                                                                                                                                                          ,
                                                                                                                                                                                          .<.
                                                                                                                          ~                              s..                    ~        ~~;
                                                                                                                                                                                    X µ ~`r.




                                                                                                                                                                                         4
                                                                                                                                                                                         ~: t



                                                                                                                                                                                                                      ~(       1   ,.
                                                                                                                                                                                                ~L.         1J~r ~ 61.~73~~~




f                            I~                  M       j             "C:1f~;-~                              ~~~                    t          ~         Z                 k                   1


                       4r                                    ~                         ~.                        7n,d                                    ~ 3        t      ~                     ~ ~~




                                                                                                                                                    ~y                                                .~.




o


                                                                                                                         `mss              ~




                                                                                                                                           ...                                                                                 c
                                                                                       i


                                                                   r               R                                                                                                                                           i
                                                                                                       ~~                                                                                                                      }
i.    ..   1~~~   ~ s 'Y`    s~1}<     14a       ~y. .'f~!       .r.                        ~   ..   .i i9.   ,.~~       T~ ' ~~.        r.. `~'         k: _           _ .~ ~ t




                                                                                                                                                                                                                               _
                        .,

                                                                                                                                                                                            -         e                        ~
•                                                                                                                        `(.         ~         :'ice.           , ...     ..

;~                                                   _




'                                                                                                        '`                                     t

                                                                                       f                                            ,,
                                                                                                                                                           '~



                                                                                       s

                                                                                                                                                                                    -.
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 62 of 88 PageID: 78




                                  United States


                                In~neum USA LP


                       APPENDICES TO CONSENT DECREE




                                                          •




    Depiction of Gases Associated with Steam-Assisted Flares
                                              DEPICTION OF GASES ASSOCIATED
                                               WITH STEAM-ASSISTED FLARES
                                                                                                                                          OPERATIONAL
                          WASTE                                                    REGULATORY
                                                                                                                                             GASES
                          GASES                                                       GASES
                                                                                                                                           AND STEAM

                                                                                                                     ~~~ ~
                         ~~                                                                                  ~s ~"~ ~
                         X X X     X X X X X X       X X x xX
  ~ q,,: ,+                                                            k k+                                                                 `
  Y ,k VOC-CREATING        METHANE          NON-                                        SUPPLEMENTAL                SWEEP
                                                                ALL       ++                                                    PURGE          I
 k HYDROCARBONS              AND         HYDROCARBON
                                                               OTHER           ~'                    GAS            GAS          GAS
'X     (HCs)                ETHANE           HAPs                               -~-.                                                         /


  IX                                                                                    +                                                ,

'X                                                                                          +                                     '
   X                                 GASES THAT           NOtd-HC.        ALL OTHER             ~
'  X                                MAY AFFECT            NOI~-HAP,      (Including Steam        ~                               /
 !1 X                               COMBUSTION            CARBONS          (water) in the         ~                             '
    X                                EFFICIENCY          (eg,CDZ,CO)        Waste Gas)             X

    Xx                                                                                               X
    ~X                                                                                           X                          //

       g
       ~'`~                HYDROGEN         NITROGEN                                    -f-
                                                                                             +                       ~~                   CONSENT DECREE
                                                                                                                    ~
        ~+                       cHZ>             c~,~                             ++                        ~~~     ~ ~'=E~~               DEFINITIOnS
           ,. ♦+                                                              ++
                   ~++                                                  ~~+~~~                                 ,-           WASTEGAS XxxXxx
              ~.    ~++k            X ~c x/~                                                            _-                         "The mixture ofall gasesfromfo_cilir> operations
                      ~ kkk  x X X ~~                                                                ~ ~~                          that is directed to aflarefor the purpr~se ofdisposing
                       ~~~~~~►~                                                             .~r~'"                                 of the gases. "
                                                                              hf       ~~                                          However, if afacility has instrumentation c~zpabl~ of calculating
                                                                                                                                   ties flow rate ofH„ Nr Oy CO, CO„ and/or H2O in the Waste Gas,
                                                                                                                                   the contribution ofall calculatedflows of these e~en:ettts/compounds
                                                                                                                                   maybe excludedfrom Waste Gas flow rate calculations.

                                                                                                                            VENT GAS — — —
                                                                                                                                   "The mixture of all gases foundprior to the flare tip.
                                                                                                                                   This includes all Waste Gas, Supplemental Gas,
                                                                                                                                   Sweep Gas, andPurge Gas. "
                                                                                                                                                                                                          Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 63 of 88 PageID: 79




                                                                                                                            COMBUSTION ZONE GAS                                    - -
           PPENDIX 1.4                                                                                                             "The mixture of all gases and steam foundjust after
                                                                                                                                    the flare tip. This includes all Vint Gas, Pilot Gas,
                                                                                                                                   and Total Steam. "
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 64 of 88 PageID: 80



                                  United States

                                Infneum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 1.5




    Outline of Requirements for the Flare Data and Initial Monitoring
                            Systems Report
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 65 of 88 PageID: 81

                                         APPENDIX 1.5

                      nTJTi,TNE QF REQ[TIRFMFNT~ FAR THE
              FLARE DATA AND INITIAL MONITORING SYSTEMS REPORT


        Facility-Wide

        1.1     Facility plot plan showing the location of each Flare in relation to the general
                plant layout

        General Description of Flare

        2.1    Ground or elevated
        2.2    'Type of assist system
        2.3    Simple or integrated (e,g., sequential, staged)
        2.4    Date first installed
        2.5    History of any physical changes to the Flare
        2.6    Whether the Flare is a Temporary-Use Flare, and if so, the duration and time
               periods of use
        2.7    Flare Gas Recovery System ("FGRS"), if any, and date first installed

  3     Flare Components: Complete description of each major component of the Flare, except
        any Flare Gas Recovery System (see Part 5), including but not limited to:

        3.1    Flare stack (for elevated flares)
        3.2    Flare tip
               3.1.2.1 Date installed
               3.1.2.2 Manufacturer
               3.1.2.3 Tip Size
               3.1.2.4 Tip Drawing
               3.1.2.5 Smokeless Design Capacity
       3.3     Knockout or surge drums)or pot(s), including dimensions and design capacities
       3.4     Water seal(s), including dimensions and design parameters
       3.5     Flare headers)
       3.6     Sweep Gas system
       3.7     Purge gas system
       3.8     Pilot gas system
       3.9     Supplemental gas system
       3.10    Assist system
       3.11    Ignition system

       Simplified process diagrams)showing the configuration of the components listed in
       Paragraph 3




                                               2of4
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 66 of 88 PageID: 82

                                      APPENDIX 1.5


        Existing Flare Gas Recovery System ("FGRS")

        5.1    Complete description of each major component, including but not limited to:
               5.1.1 Compressor(s), including design capacities
               5.1.2 Water seal(s), rupture disk, or similar device to divert the flow
        5.2    Maximum actual past flow on an scfm basis and the annual average flow in scfm
               for the five years preceding Date of Lodging
        5.3    Simplified schematic showing the FGRS
        5.4    Process Flow Diagram that adds the FGRS to the PDF(s)in Part 4

        Flare Design Parameters

        6.1    Maximum Vent Gas Flow Rate and/or Mass Rate
        6.2    Maximum Sweep Gas Flow Rate and/or Mass Rate
        6.3    Maximum Purge Gas Flow and/or Mass Rate, if applicable
        6.4    Maximum Pilot Gas Flow and/or Mass Rate
        6.5    Maximum Supplemental Gas Flow Rate and/or Mass Rate
        6.6    If steam-assisted, Minimum Total Steam Rate, including all available information
               on how that Rate was derived

  7.    Gases Venting to Flare

        7.1.   Sweep Gas
               7.1.1 Type of gas used
               7.1.2 Actual set operating flow rate (in scfm)
               7.1.3 Average lower heating value expected for each type of gas used
        7.2    Purge Gas, if applicable
               7.2.1 Type of gas used
               7.2.2 Actual set operating flow rate (in scfm)
               7.2.3 Average lower heating value expected for each type of gas used
        7.3    Pilot Gas
               7.3.1 Type of gas used
               7.3.2 Actual set operating flow rate (in scfm)
               7.3.3 Average lower heating value expected for each type of gas used
        7.4    Supplemental Gas
               7.4.1 Type of gas used
               7.4.2 Average lower heating value expected for each type of gas used
        7.5    Steam (if applicable)
               7.5.1 Drawing showing points of introduction of Lower, Center, Upper, and any
                       other steam
        7.6    Simplified flow diagram that depicts the points of introduction of all gases,
               including Waste Gases, at the Flare (in this diagram, the detailed drawings of
               7.5.1 may be simplified; in addition, detailed Waste Gas mapping is not required;
               a simple identification ofthe headers)that carries(y) the Waste Gas to the Flare




                                             3 of4
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 67 of 88 PageID: 83

                                       APPENDIX 1.5

               and shows) its(their) location in relation to the location of the introduction ofthe
               other gases is all that is required)

  8.    Existing Monitoring Systems

        8.1    A brief narrative description, including manufacturer and date of installation, of
               all existing monitoring systems, including but not limited to:

               8.1.1    Waste Gas and/or Vent Gas flow monitoring
               8.1.2    Waste Gas and/or Vent Gas heat content analyzer
               81.3     Sweep Gas flow monitoring
               8.1.4    Purge Gas flow monitoring
               R ,1.S   S~~pplemental Gas flow monitoring
               8.1.6    Steam flow monitoring
               8.1.7    Waste Gas or Vetit Gas molecular weight analyzer
               8.1.8    Gas Chromatograph
               8.1.9    Sulfur analyzers)
               8.1.10   Video camera
               8.1.11   Thermocouple

        ~.2    llrawing(s) showing locations of all existing monitoring systems

  D     Monitoring Equipment to be Installed to Comply with Consent Decree

  10.   Narrative Description of the Monitoring Methods and Calculations that will he used to
        comply with the NHVcz Requirements in the Consent Decree




                                             4 of4
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 68 of 88 PageID: 84




                                  United States
                                       v.
                                Infneum USA LP

                       APPENDICES TO CONSENT DECREE




                          APPENDIX 1.6




                 List of Compounds Gas Chromatographs
                       Must be Capable of Speciating
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 69 of 88 PageID: 85




                                        APPENDIX 1.G


                       LIST OF COMPOUNDS GAS CHROMATOGRAPHS
                             MUST BE CAPABLE OF SPECIATING

  Gas Chromatographs used to comply with this Consent Decree must be capable of speciating the
  Vent Gas into the following:

                1.      IIydrogen
                2.      Nitrogen
                3.      Carbon Dioxide
                4.      Methane
                5.      Ethane
                6.      Ethene (aka: Ethylene)
                7.      Propane
                8.      Propene (aka: Propylene)
                9.      2-Methylpropane (aka: iso-Butane)
                10.     Butane (aka: n-Butane)
                1 1.    But-l-ene (aka: butene, alpha-butylene) and 2-methylpropene (aka:
                        iso-butylene, iso-butene)(these two constituents will be measured on the
                        same column and the reported result will be one value: the sum of the two
                        constituents)
                12.     E-bul-2-ene (aka: beta-butylene, trans-butene)
                13.     Z-but-2-ene (aka: beta-butylene, cis-butene)
                14.     1,3 butadiene
                15.     Pentane plus (aka: CS plus)(i.e., all HCs with five Cs or more)


  Outputs from all Gas Chromatographs shall be on a mole percent basis.




                                               1 of 1
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 70 of 88 PageID: 86



                                  United States
                                       u
                                In~neum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 1.7




   Waste Gas Mapping: Level of Detail Needed to Show Main Headers
                     and Process Unit Headers
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 71 of 88 PageID: 87

                                      APPENDIX 1.7


                              WASTE GAS MAPPING:
                 LEVEL OF DETAIL NEEDED TO SHOW MAIN HEADERS
                           AND PROCESS UNIT HEADERS


  Purpose:
  Waste Gas Mapping is required in order to identify the sources) of waste gas entering
  each Covered Flare. Waste Gas Mapping can be done using instrumentation, isotopic
  tracing, acoustic monitoring, and/or engineering estimates for all sources entering a
  flare header (e.g. pump seal purges, sample station purges, compressor seal nitrogen
  purges, relief valve leakage, and other sources under normal operations). This
  Appendix outlines what needs to be included as the Waste Gas Mapping section within
  the Initial Waste Gas Minimization Plan ("Initial WGMP")and, as needed, later updated.


  Waste Gas Mapping Criteria:
  For purposes of waste gas mapping, a main header is defined as the last pipe segment
  prior to the flare knock out drum. Process unit headers are defined as pipes from inside
  the battery limits of each process unit that connect to the main header. For process unit
  headers that are greater than or equal to six (6) inches in diameter, flow ("Q") must be
  identified and quantified if it is technically feasible to do so. In addition, all sources
  feeding each process unit header must be identified and listed in a table, but not
  necessarily individually quantified. For process unit headers that are less than six (6)
  inches in diameter, sources must be identified, but they do not need to be quantified.



  Waste Gas Mapping Submission Requirements:
  FQr each Covered Flare, the following shall be included within the Waste Gas Mapping
  section of the Initial WGMP:

  1. A simplified schematic consistent with the example schematic included on the
     second page of this Appendix.

  2. A table of all sources connected to each flare main header and process unit header
     consistent with the Table included on the third page of this Appendix.




                                            1 of 3
Process Un t 9ccnJary                        P-~cae= Urit Bo.~Ony                            Flare Waste Gas Mapping Simplified Schematic
                         ___   __.~




                                                                                                           Knock Out
                                                                                                             Drum


                                                                                                                                      ~         Y C 3(tl LcQU ~ lU Slop




                                                                                                        Instrumentation, isotopi: mapping, or

                                                                                                              u nit headers
                                                        ,~~,na _ .,~.. ,,. ,..«r 6.,., ,,., ,............~., ay rotameter,flowmeter, cr other
                        oroceae unaeounasy              en6inerr~ng estimate
                                                                                                                                                                          Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 72 of 88 PageID: 88




                                                                    2 of 3
Table 1: Example of Flare Source Description Table

     Process Unit            Sources                 Detailed Source Description
     Header
     QPH1                    3 PSVs                  PSV-14 on 110-D-5 Gas Con Absorber
    (Ex: FCCU Gas Con                                PSV-12 on 110-D-1 Amine Scrubber
     Unit)                                           PSV-7 on 110-F-1 Batch Caustic Vessel
                             2 Pump Seal Purges      110-G-1 LPG Pump
                                                     1 10-G-2 Rich Amine Pum
                             1 Sam le Station        110-S-1 LPG
                             1 PSV                   PSV 17 on 112-D-1 Main Column
                             1 Pressure Control      PCV 21 —Emergency Wet Gas Compressor
                             Valve
                             1 PSV                   PSV-21 on Flush Oil Drum
                             1 Purr Seal Pure        110-G-23 Slur Oil Pum
     QPH2                    Ccntinue same as PH1    Continue same as PH1
      Ex: Gas Oil Treater
     QPH3                    Ccntinue same as PH1    Continue same as PH1
     QPH4                    Ccntinue same as PH1    Continue same as PH1
     A-H                     1 PSVs                  PSV-17 on 109-E-42 Slur Heat Exchan er
     B-H                     2 Pump Seal Purges      110-G-3 Gas Oil Feed
                                                     1 10-G-4 Main Column Reflux




                                                        3 of 3
                                                                                              Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 73 of 88 PageID: 89
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 74 of 88 PageID: 90



                                  United States

                                Ircrneum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 2.1




        Calibration and Quality Control Requirements for CPMS
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 75 of 88 PageID: 91

                                               APPENDIX 2.1
          CALIBRATION AND nT1Ai.iTY CnNTRni.RFnTTiRFMF.NTC FOR fPMC
         Parameter           Minimum Accuracy                          Calibration Reauirements
                                 Re uirements
   Temperature          tl percent over the normal      Conduct calibration checks at least annually; conduct
                        range oftemperature             calibration checks following any period of more than
                        measured, expressed in          24 hours throughout which the temperature exceeded
                        degrees Celsius(C), or 2.8      the manufacturer's specified maximum rated
                        degrees C, whichever is         temperature or install a new temperature sensor.
                         reater
                                                        At least quarterly, inspect all components for integrity
                                                        and all electrical connections for continuity, oxidation,
                                                        and galvanic corrosion, unless the CPMS has a
                                                        redundant tem erature sensor.
                                                       Record the results ofeach calibration check and
                                                        ins ection.
                                                       Locate the temperature sensor in a position that
                                                        provides a representative temperat~~re; shield the
                                                       temperature sensor system from electromagnetic
                                                        interference and chemical contaminants.
   Flow Rate for All   ~5 percent over the normal       Conduct a flow sensor calibration check at least
   Flows Other Than    range of flow measured or 1.9    biennially (every two years); conduct a calibration
   Flare Vent Gas      liters per minute (0.5 gallons  check following any period of more than 24 hours
                       per minute), whichever is       throughout which the flow rate exceeded the
                       greater, for liquid flow         manufacturer's specified maximum rated flow rate or
                                                       install a new flow sensor.
                       t5 percent over the normal       At least quarterly, inspect all components for leakage,
                       range offlow measured or 280 unless the CPMS has a redundant flow sensor.
                       liters per minute(10 cubic feet
                       per minute), whichever is
                         reater, for as flow
                       t5 percent over the normal      Record the results ofeach calibration check and
                       range measured for mass flow    inspection. Locate the flow sensors)and other
                                                       necessary equipment(such as straightening vanes)in a
                                                       position that provides representative flow;reduce
                                                       swirling flow or abnormal velocity distributions due to
                                                       u stream and downstream disturbances.
   Flare Vent Gas Flow f20 percent offlow rate at      Conduct a flow sensor calibration check at least
   Rate                velocities ranging from 0.03 to biennially (every two years); conduct a calibration
                       0.3 meters per second (0.1 to 1 check following any period of more than 24 hours
                       feet per second)                throughout ~~vhich the flow rate exceeded the
                                                       manufacturer's specified maximum rated flow rate or
                                                       install n new flow sensor.
                       f5 percent offlow rate at       At least quarterly, inspect all components for leakage,
                       velocities greater than 0.3     unless the CPMS has a redundant flow sensor.
                       meters per second (1 feet per
                       second
                                                       Record the results ofeach calibration check and
                                                       ins ection.
                                                       Locate the flow sensors)and other necessary
                                                       equipment(such as straightening vanes)in a position
                                                       that provides representative flow;reduce swirling flow
                                                       or abnormal velocity distributions due to upstream and
                                                       downstream disturbances.




                                                    Page 2 of3
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 76 of 88 PageID: 92

                                                APPENDIX 2.1

        Parameter               Minimum Accuracy                         Calibration Reauirements
                                   Re uirements
    Pressure               f5 percent over the normal      Review pressure sensor readings at least once a week
                           operating range or 0.12         for straightline (unchanging) pressure and perform
                           kilopascals(0.5 inches of       corrective action to ensure proper pressure sensor
                           water column), whichever is     operation if blockage is indicated.
                            reater
                                                           Using an instrument recommended by the sensor's
                                                           manufacturer, check gauge calibration and transducer
                                                           calibration annually; conduct calibration checks
                                                           following any period of more than 24 hours throughout
                                                           which the pressure exceeded the manufacturer's
                                                           specified maximum rated pressure or install a new
                                                             ressure sensor.
                                                           At least quarterly, inspect all components for integrity,
                                                           all electrical connections for continuity, and all
                                                           mechanical connections for leakage, unless the CPMS
                                                           has a redundant ressure sensor.
                                                           Record the results ofeach calibration check and
                                                           ins ection.
                                                           Locate the pressure sensors) in a position that
                                                           provides a representative measurement ofthe pressure
                                                           and minimizes or eliminates pulsating pressure,
                                                           vibration, and internal and external corrosion.
    Net Heating Value by   f2 percent of span              Specify calibration requirements in your site specific
    Calorimeter                                            CPMS monitoring plan. Calibration requirements
                                                           should follow manufacturer's recommendations at a
                                                           minimum.
                                                           Temperature control(heated and/or cooled as
                                                           necessary)the sampling system to ensure proper year-
                               '                           round o eration.
                                                           Where feasible, select a sampling location at least two
                                                           equivalent diameters downstream from and 0.5
                                                           equivalent diameters upstream from the nearest
                                                           disturbance. Select the sampling location at least two
                                                           equivalent duct diameters from the nearest control
                                                           device, point of pollutant generation, air in-leakages,
                                                           or other point at which a change in the pollutant
                                                           concentration or emission rate occurs.
    Net Heating Value by   As specified.in Performance     Follow the procedure in Performance Specification 9
    Gas Chromatograph      Specification 9 of40 CFR part   of40 CFR part 60, appendix B,except that a single
                           60, appendix B                  daily mid-level calibration check can be used (rather
                                                           than triplicate analysis), the multi-point calibration can
                                                           be conducted quarterly (rather than monthly), and the
                                                           sampling line temperature must be maintained at a
                                                           minimum tem erature of60 °C rather than 120 °C .
    Hydrogen analyzer      f2 percent over the             Specify calibration requirements in your site specific
                           concentration measured or 0.1   CPMS monitoring plan. Calibration requirements
                           volume percent, whichever is    should follow manufacturer's recommendations at a
                            reater                         minimum.
                                                           Select the sampling location at least two equivalent
                                                           duct diameters from the nearest control device, point
                                                           of pollutant generation, air in-leakages, or other point
                                                           at which a change in the pollutant concentration
                                                           occurs.




                                                    Page 3 of3
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 77 of 88 PageID: 93




                                                                                                                                     i
                                                                                                                                                                                                                                                  1'
                    fiYYU:Y~ ~ ~1P'FF, ':.,1.?7il* ~ _jS4.~;3iS ft[: ? f;3 "!~ r =.'-!
                                                                                                                                                                                                                               ..
                      .C'f CT~3z .. ~fii.:`Y! ~ f~+'~                                     ,
                                                                               ._ ._ ~t f7'{i fi ~(_§}::: J' '                  ._                 7 t~   ~ 1'. ~.~: 'Y tr .   ~.~J.•Y~./.     ~ ~      r
                                                                                                                                     ~
                                                              ..,":~'.'.~EI.       .i. '~s:~: --.r.;!LI ti ~ii.;I.~t:.Ct_i
                                                                                                                                     E                                                         ,.,,=                                              1


  i..                                                                                                               -           _                                                                       ~                                         t


         _.~u ~~x. k;i`9 %'a?t X41                       -5J±~`x~           i,~z~~.~r             ~:i ':fik ~': ~s'.. itJ., ~                                                                           _
                                                                                                                                                                                                                                                  i
                                    711~i t~~§;, _              yCi~• . ~~,,.sl`4 .T :.l7S~,.lf~; tl;~l~•                            i
 ~!                  ~ .. ti IBS ~„                     .. ~'€~ir.<''~ )i3:.,a:E. !(. r~~r. ~                i-3.` t>:a.~e                                                                              i                                         i


  I      .°f tj7          ~.3~'~.         t - :. .:;'.~..~~fY~S:J        E€ 1.3`1=ct tt.           .n:•tF.a!?      y.r.J. ~`         -                                                                 .1
                     '           :_ ..~         '.J`UI I:ti:..l~.J i~j Gl;i,i              ' ~:F.Y::}:! j -;i?~:?=~           i:f~ t

  ~       %`~' :.) .-'r                   .';js.~t ,a: lff:,,              .i %!T:          r~~ s.: ~.y k _'?s:
                                                                                                              (                'i±

                                                                z~~~           ~~an~,~k~ ~,~'o~t~~~ >~ r 2sr4



                                                                                                                     ..l ..~                                                                            _
          ;ii r.t`;'i~
          `                          i3Y ~~~~ 1.ri~~J~F~Fi.~               F :i!'.; f          ~:: Fr'=~ .~;3~1V::r'.€Y

  ~                         :iii 4~9~~ ;dtldf6E.f lt~ .z'E.f'is                                   3:;'t'C ti` 'sif'.t ~•=7s?
  ~                         a (LI~G~CT_
                                     ..    {bl'1.1,- " ~ st I;1  r     E~S7 rJ ~~     'J , t f
                .ii~.I<~~, 1f7, 'tl~lt-+'~ F~ -i~S:..,y._144ii~3'ilf.lrU~~~.. f,:l ~       }~.:                                                                  L,r' - d ~ ?:s,         ail _. ~ JJ ~~).~i~j ~f79.`s_,~~. P)~:
  ~                 .:.~:; F ~.r.It,~.:' ~'rflil6i'{.~., 7 ..:~i                     ~> tr~ • i                                                                                                         ~                     x:13_ .. :r'; 1
                                                                      :~ ?;;t.i.J.si
                 C >..          :'~iif9t7~ ie:ly~'~~': 7 r_'.~~5;. '•.:P 'Js £it ~. ..`'ri ~t̀~

  :. .. .. -~.'.. -                                                                .-         „-..'         Ri 'f. ~iri i.: 'r.                                                                         -                                         i
                                                   '-             --
                                 {
                                 ,~: 3 I':.. 1                   :..i ~t.:l tl.-           s iF Eti:t j EI._ ~                  ~                                         -                  -. - .. , .~                              ~          ~

  I~     '~J         i%;~-             fF ..'1c~::.J            !':.'f       ✓ ~.(,E~~I~ i." ~(f~ { '               "r:1 •^#~S ~




  -                                        ~-..s ~i:L                                  ,ilfll_ fh`-:il ~
                                                          ~ ..t:__.,;- ,t :!, 1-r:iT l}:                                       e'~
                            ,::.gin --a
  f             ~                              9C:1      „r ..~, I.;~.      fit, ~_ ~..    I I ~~t.€%.      F ~:+             '~':             -                                                        i                                         '




                                                                                                                                                                                                                               _
                            i:`~.K~. _        a .ISiS {jr         .:sip;{- . {i. .i~'.-, ~ ji: l,tf~.               —. i:_..v~


        ~ _.        t;i ..            r       °'        _.lFe'J.~,:a~        ~ (:"I~.s._           _ -     ri,i ..            .~ a c         ~..l~L kTC)~?`~''~.. lip .-..9.S F'2i5 ~_          ~r          {:'f-":t~~d~ d      ~.   - Il Fh[

                      ~.>                  ;~ir'1;        :.t:~           _` ,.:nn~ .`.'~a •sa             k'.~1~       t~     ,_
                                                                                                                                         F            r l F~! `I•;        .t_ fi ~'•+:                        t~^-3i, ti....               . i3
                .Ef:Q.1 ~ i.              '[1 '`-1{ .` off_        +Ft     ll...i it '. ~:~ '- k~.. s!'~:i                v     _                                    :.                         ~i.~l..+

           .~                         tf ,_ .                 „_.;                         3i_:      ~~ ..iii, :~.,:~

                                                                                                                                                                                                       :.
                    ' i~                      e'                  ~          4-'its ~J ii i-                -t -                r;
                     ..    _ ~                                                                                      ~%~                                           ..l
                                                                                                                                r~                                        t i i                   -             ~       f..




                                                                 ....               ~. s              .1           ..                                                                                                                             .

                                                                                                                    r ~1,
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 78 of 88 PageID: 94



                                  United States

                                In~neum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 2.2




                 Requirements for CPMS Monitoring Plan
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 79 of 88 PageID: 95

                                          APPENDIX 2.2

                                   CPMS MONITORING PLAN

 (1)CPMS monitoring plan.
 Infineum shall have the CPMS monitoring plan readily available on-site at all times and shall
  submit a copy of the CPMS monitoring plan to the EPA upon request. The CPMS monitoring
  plan must contain the information listed below in paragraphs (1)(a) through (e) of this Appendix.

 (1)(a)
  Identification of the specific flare being monitored and the flare type (air-assisted only, steam-
  assisted only, air- and steam-assisted, pressure-assisted, or non-assisted).

 (1)(b)
  identification of the parameter to be monitored by the CPMS and the expected parameter range,
  including worst case and normal operation.

 (1)(c)
  Description of the monitoring equipment, including the information specified in paragraphs
 (1)(c)(i) through (vii) of this section.

 (1)(c)(i)
  Manufacturer and model number for all monitoring equipment components installed to comply
  with applicable provisions in the Consent Decree.

 (1)(c)(ii)
 Performance specifications, as provided by the manufacturer, and any differences expected for
  this installation and operation.

 (1)(c)(iii)
  The location of the CPMS sampling probe or other interface and a justification of how the
  location meets the requirements for flare monitoring systems, including the minimum accuracy,
  calibration and quality control requirements specified in Appendix 2.1 of the Consent Decree.

 (1)(c)(iv)
 Placement of the CPMS readout, or other indication of parameter values, indicating how the
  location meets the requirements for flare monitoring systems, including the requirement to
  ensure that the readout (that portion of the CPMS that provides a visual display or record) or
  other indication ofthe monitored operating parameter from any CPMS required for compliance
  is readily accessible onsite for operational control or inspection by the operator of the source.

 (1)(c)(v)
  Span of the CPMS. The span of the CPMS sensor and analyzer must encompass the full range of
  all expected values.

 (1)(c)(vi)
  How data outside of the span ofthe CPMS will be handled and the corrective action that will be
  taken to reduce and eliminate such occurrences in the future.




                                               Page 2 of3
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 80 of 88 PageID: 96

                                          APPENDIX 2.2



  (1)(c)(vii)
   Identification ofthe parameter detected by the parametric signal analyzer and the algorithm used
   to convert these values into the operating parameter monitored to demonstrate compliance, if the
   parameter detected is different from the operating parameter monitored.

  (1)(d)
   Description of the data collection and reduction systems, including the information specified in
   paragraphs (1)(d)(i) through (ii) of this section.

  (1)(d)(i)
   A copy of the data acquisition system algorithm used to reduce the measured data into the
   reportable form of the standard and to calculate the applicable averages.


   Identification of whether the algorithm excludes data collected during CPMS breakdowns, out-
   of-control periods, repairs, maintenance periods, instrument adjustments or checks to maintain
   precision and accuracy, calibration checks, and zero (low-level), mid-level (if applicable) and
   high-level adjustments.

  (1)(e)
   Routine quality control and assurance procedures, including descriptions of the procedures listed
   in paragraphs (1)(e)(i) through (vi) of this section and a schedule for conducting these
   procedures. The routine procedures must provide an assessment of CPMS performance.

  (1)(e)(i)
   Initial and subsequent calibration ofthe CPMS and acceptance criteria.

  (1)(e)(ii)
   Determination and adjustment of the calibration drift of the CPMS.

  (1)(e)(iii)
   Daily checks for indications that the system is responding. If the CPMS system includes an
   internal system check, the owner or operator may use the results to verify the system is
   responding, as long as the system provides an alarm to the owner or operator or the owner or
   operator checks the internal system results daily for proper operation and the results are
   recorded.

  (1)(e)(iv)
   Preventive maintenance of the CPMS,including spare parts inventory.

  (1)(e)(v)
   Data recording, calculations and reporting.

  (1)(e)(vi)
   Program of corrective action for a CPMS that is not operating properly.



                                                 Page 3 of3
    Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 81 of 88 PageID: 97

                                                                                                                        _      i b~
                                                                                                                                   .~R~,"a.~~
                                                                                                                                      ~ n
                                                                                                                                                                                                                                     ,.
                                                                                                                       .._,.__. e.




       ~f j ..          . !iii ..                 !:   . ~!~-                  ;ss>:            _i~~               i.!`_ 'i at-'~'i-                   ~. i, T ; s -y,.=. ..'.L` ~. :~.:9 ..i;'iCf                           i :1 ~.{~ - i ';ti_                      ~.~    .. ri.:E
       <.                                                                                                          :~..
            ~', s     ...          ~~ i   :`E:,        ~-~.>        f      i t4::zf} -! a• ei                                  s      r ..     iN r~.:;~. t~ ]tT}'~ :c                ,~'fii   }°~li f.`•.73~i                  ,- :~A fti~ ~fls {}~--.. ~~f
                                                                          t                                                                                                                      :~' '.                                  ~.
                                                                        ~ ~ ., _           f _r::i
                                                                                              'r       t`.              .. :1: n
                                                                                                                               .f.         r~ 1 ~- 5 . .. 'i_    _ ., t rf %Sr   i
                                                                                                                                                                                        .:~..:s isil L:
                                                                                                                                                                                                                                 y...,
                                                                                                                                                                                                                               :f:.    ~                   :tom
                                                                                                                                                                                                                                                             ,.~ ~r'.t.




                                                                                                                                                                                                                                                                      ~ ~t• =i~~
                                                                                                                                                                                                                  ~:~~s ~~ts ~j                                              GT
            ' V'
            ~           :J      ~~f.              '~'rx ")~~5~. ~~r"C: Lt:SY                       € .:v.           .,.. .5..      '#' ~.V ~3:..L .'~ t %f1 ~eSE,.. .::~.ls__.                                                                     ~~:~':             ~~.t%"7 ,. .


                                                                                                                                                                                                                                                           ,i



~                       ,:~, i`:j~:~. ~. :t:' t::7?t~*~~l"; :.tl~~d ' -.~'.t:.:T <~! ~.?'ir' rl ~~~7'_:.`, ~ :1'>~i ~                                                                         :=`~i~i~t~1`.i..:~f                         ~ ~ +~                            ~''
                                                                                                             e
                                                                        %~.i~ka~:#=ri .Y                         :il~s(a~~i "~~~g~              r.,t.r Y~'.i!1i ~xj., F3r:Ilr1}:~'+~ 3,'. :di 'y:''?4 :~e~~F+~`~i~f~`„3



                                                                                                                                                                                                                                                      :~1~;;11, x 1
            - 1       .~iiY€ri;:3k~~ P~_€ ~.3-'~~~                             ~f1t7~~:, ~j'yl :3f.`s:.a ~ s,,:
                                                                                                              .1~~~,~'i:{                                          ~~':~'+'fLTTr•.t~ :~#1! "i~}tl~ t~<<~i                                     ~3f_:~ti;J~.tJti~~i~.
            ,1 ~~i:S~ ,i'3~ i:_...J."i`,                            d^''lY~~3#;::~6 S",~I'l~f~.°x~~;ff~ ,s )?'T:~' =.s~s.:i<t!'~1u17 ~TS~.Ci~' , .~tr'~. J.Y :"                                                                                                        .:a-~~.
              k7`.Z        i."~ta_ }ta ~F~=rt .~, ~i-~ .r ~             .i~..':re ~~: .i`i -)~~~t^~S~ivi ~ t_~:                           ~ ~ ~r: .,•~a=
                                                                                                                                                   _ ; ~~L'~~ ~' ~S6i`c_itl,'r ,~r.:,t. rt...af~
                                                                                                                                                                                           ~     ~?E;~ t`,f ri r;,•.3
                                          '   €




                                                                                                  ,                                                                                                                                                                    i::;3...t
       ...~~ 3 `~)~'l{,<< t;t'~',},                 ~~ii '•~ "~f)~1i
                                                             _      z cl.t                       ~f• .~
                                                                                                     Z            Z:tsi:t :;}             ~...~ .- `l~            i   -~~#7s..::
                                                                                                                                                                               ~ -
                                                                                                                                                                                      r'.~                _ it.t-*il. ~~
                                                                                                                                                                                                       L'~r-          :~"~ `!s~~ R~.1.;~. ..(_f      <;
                                                                                                                                                                                                                                             r iii..%s't.

                                i . ~~3~ ~.~t.i 'J.~~-`i 3~i_:+"}+~a '`3~t)~#.~r ~.:?,~. L.z#-- ~s'-'~li ?'.?'>                                                                                                                           1    ~(~~U~-.i' ~~'£ if_
                                                                                              =                                                                  .? :'3 ~. 7 ~ IF:~F Jtis.~'f~+~it.

                             .3..+~>f)'.i.~````fT s!•.,3~~~.' fi t_ '. _ t{?~`32ci. fTii .! f .'-t Pr ;r, .=6 ~.~.i+~i:` `►"If .'if9ii~1 ' "S[t~                                                                                                       > . 5:~:1'tt~~'~



                                                                                       1 ...                                .,'sf[:' ~                                                                                                                                  ~:E~'iir+
                                                                                                  :`j~.~!.~{`3};J.~ ~ ~;~Ci                                       2 .~? !~., F': .~`.;;~E                     _       "P~.►:f~,::•e?i ;5. 2_t9a




                                                                                           ;IVi~~.. .t4:~ r .,                     i ~~. :t      ., ,"'y I._„ Wi t'.                                    1. - alds'±.1:.: ~: ,ila tt                1.~.           1 i`~a`a[_




                       _            ~l.. .i~ -                          f` ~       Y                                                                                                                                                                                   1:s1~_i ~
                                                   ;.f7.'                                        .,      f             1~; ~         i~~-              ~ '1',t f: tY ,:iEl Sk:f:T .,cif `~~~~ :~~.,, ~S': X                                        ., #`if
                                                        '1~                                                           r,
                                      ~I. C'~                       ii ~3~1 F). :_11 f.}t _                          1:  l,~.~            r te.t S ,r ty'r 1 -     ~4l7 ~e~          ~i-i :.                             flit. .i :~l~ --:x!Li-i'                      .l'}':tv;.

                             +..           Vic. {,.                     ii~f•              ~~     v r.           ..~      ..       ,. .:fit          x~, .-SFi.       .~~`[                              7`ll ?~              ~ ~~~
                                                                                                                                                                                 F.          ~-                                               ra     •~i}F                       .~':!

                              .t'•:                    ... +,   ~                  it it          :F..                  .~            _     ,.y E.    . . ~j ~, ~~i~~' ... `:✓ r.                       .t F ~ __,s           ~i:}            ....~y..           ~.         'StJ i::

                                                                                                                                                                                                                                                          ~,_ __             ...




                                                                                                                                                                                                                  a                                        3 '•        .-' a

                                                                                                                                                                  l i..   ~~i                                         ~ ~_                .. :.lip.          ~              '~




                                                                                                                                                                                                                                                          i^          ,~'.

                                                                                       t                                fi          ..                ;( ~                                        f`         ,.                       ~: ._, fi r• try ,                    F..
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 82 of 88 PageID: 98



                                  United States

                                Infneum USA LP


                       APPENDICES TO CONSENT DECREE




                          APPENDIX 2.3




                       CPMS Downtime Calculation
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 83 of 88 PageID: 99

                                         APPENDIX 2.3

                                   CPMS Downtime Calculation


    (A)To determine valid data capture for the 15-minute blocks within a Calendar Quarter,
       Infineum is required to have one(1)reading per 15-minute block that the Flare is In
       Operation.
          a. If there is at least one(1) valid reading within the 15-minute block, no downtime
              is attributed to that 15-minute block.
          b. If the Flare is not In Operation, no downtime is attributed to that 15-minute block.

    (B)If a calibration error check is failed during any operating hour, all data fir Thal hour shall
       he invalidated, unless a subsequent. calibration error test is p~issed in the same hour.

    (L)llowntime includes those periods where the C'YMS are not providing compliance
       paramctcr data while the Plarc is In Operation for the entire 15-minute block. It also
       includes periods of Quality Assurance(QA)and Preventive Maintenance(PM)
       procedures and CPMS calibration if during the entire 15-minute block while the Flare In
       Operation.

    (D)Downtime includes periods when CPMS is out-of-control for the entire 15-minute block
       while the Flare is In Operation.

    (E)Allowed downtime is no more than 110 hours (i.e., 440 15-minute blocks) per Calendar
       Quarter.
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 84 of 88 PageID: 100



                                   United States

                                 In~neum USA LP


                        APPENDICES TO CONSENT DECREE




                           APPENDIX 2.4




        Composition Data for Purchased Supplemental Gas Stream
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 85 of 88 PageID: 101




                            ;~ ; } ,




                                       ~-   ~ ~        ~;;
                                                  .~
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 86 of 88 PageID: 102




                   BTU/SCF       SG           MOL %           MOL %            MOL %            MOL
                   SWEET GAS     SWEET
                   BTU           GAS SPEC                     CARBON
                   CONTENT       GRAVITY      HYDROGEN        DIOXIDE          NITROGEN         OXYGEN
          4/1/18      919.1479      0.5830         0.7000             0.1000        0.3000            0.0000
          4/2/18      907.6411      0.5746        14.8657             0.0292        5.7538            0.0708
          4/3/18      896.2156      0.5662        20.7000             0.0000        8.0000            0.1000
          4/4/18      877.4073      0.5525        20.7000             0.0000        8.0000            0.1000
          4/5/18      875.2040      0.5509        20.7000             0.0000        8.0000            0.1000
          4/6/18      884.7734      0.5579        20.7000             0.0000        8.0000            0.1000
          4/7/18      882.8625      0.5565        20.7000             0.0000        8.0000            0.1000
          4/8/18      891.4618      0.5628        20.7000             0.0000        8.0000            0.1000
          4/9/18      892.3996      0.5635        27.1426           0.0000         13.6638            0.1708
         4/10/18      892.8468      0.5638        29.8000           0.0000         16.0000            0.2000
         4/11/18      885.5005      0.5584        29.8000           0.0000         16.0000            0.2000
         4/12/18      912.3218      0.5780        29.8000           0.0000         16.0000            0.2000
         4/13/18      894.6241      0.5651        29.8000           0.0000         16.0000            0.2000
         4/14/18      891.1325      0.5625        29.8000           0.0000         16.0000            0.2000
         4/15/18      900.9665      0.5697        29.8000           0.0000         16.0000            0.2000
         4/16/18      906.4114      0.5737        28.3129           0.0000         11.6804            0.1292
         4/17/18      908.0845      0.5749        27.7000           0.0000          9.9000            0.1000
         4/18/18      905.5627      0.5731        27.7000           0.0000          9.9000            0.1000
         4/19/18      906.4962      0.5737        27.7000           0.0000          9.9000            0.1000
         4/20/18      903.6845      0.5717        27.7000           0.0000             9.9000         0.1000
         4/21/18      912.4692      0.5781        27.7000           0.0000             9.9000         0.1000
         4/22/18      903.9557      0.5719        27.7000           0.0000             9.9000         0.1000
         4/23/18      901.3449      0.5700        27.7000           0.0000             9.9000         0.1000
         4/24/18      916.7518      0.5812        27.7000          .0.0000             9.9000         0.1000
         4/25/18      914.9242      0.5799        27.7000           0.0000             9.9000         0.1000
         4/26/18      912.7618      0.5783        27.7000           0.0000             9.9000         0.1000
         4/27/18      912.0244      0.5778        27.7000           0.0000             9.9000         0.1000
         4/28/18      920.5435      0.5840        27.7000           0.0000             9.9000         0.1000
         4/29/18      973.6052      0.6227        27.7000           0.0000             9.9000         0.1000
         4/30/18      994.2544      0.6377        27.7000           0.0000             9.9000         0.1000




        Average       906.5793       0.5738       25.3940             0.0043        10.4666           0.1190
            Min        875.20         0.55             0.70             0.00            0.30             0.00
           Max         994.25         0.64            29.80             0.10           16.00             0.20
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 87 of 88 PageID: 103




MOL %          MOL %         MOL %         MOL %            MOL %               MOL %            MOL %            MOL

CARBON                                                                                           iso-BUTANE       normal-
MONOXIDE       METHANE       ETHANE        ETHYLENE         PROPANE             PROPYLENE        iC4              BUTANEnC4
    0.0000         91.1000        5.9000           0.0000            1.6000             0.1000           0.2000         0.1000
    0.2833         60.6437        9.3706           5.5955            1.6000             1.2333           0.2000         0.1708
    0.4000         48.1000       10.8000           7.9000           1.6000              1.7000           0.2000         0.2000
    0.4000         48.1000       10.8000           7.9000           1.6000              1.7000           0.2000         0.2000
    0.4000         48.1000       10.8000           7.9000           1.6000              1.7000           0.2000         0.2000
    0.4000         48.1000       10.8000           7.9000            1.6000             1.7000           0.2000         0.2000
    0.4000         48.1000       10.8000           7.9000            1. 000             1.7000           0.2000         0.2000
    0.4000         48.1000       10.8000           7.9000           1.6000              1.7000           0.2000         0.2000
    0.5418         36.2060       10.6584        9.5283              U.(iUtit3           1.0628           0.1292         0.0584
    0.6000         31.3000       10.6000       10.2000              0.2000              0.8000           0.1000         0.0000
    0.6000         31.3000       10.6000       10.2000              U.2000              0.8000           0.1000         0.0000
    0.6000         31.3000       10.6000       10.2000              0.2000              0.8000           0.1000         0.0000
    0.6000         31.3000       10.6000       10.2000              0.2000              0.8000           0.1000         0.0000
    0.6000         31.3000       10.6000       10.2000              0.2000              0.8000           0.1000         0.0000
    0.6000         31.3000       10.6000       10.2000              0.2000              0.8000           0.1000         0.0000
    0.6708         34.4158       12.0871       11.6871              0.1292              0.7292           0.0292         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000
    0.7000         35.7000       12.7000       12.3000              0.1000              0.7000           0.0000         0.0000




    0.5765         39.9522       11.4739       10.2537              0.5379              0.9308         0.0786           0.0510
        0.00       31.30          5.90           0.00                0.10                0.10            0.00           0.00
        0.70       91.10         12.70          12.30                1.60                1.70            0.20           0.20
Case 2:19-cv-12441-CCC-SCM Document 2-1 Filed 05/10/19 Page 88 of 88 PageID: 104




 MOL%            MOL%            MOL%            MOL%            MOL%            MOL%            MOL%            VPPM


 BUTENE-1        iso-BUTENE    trans-BUTENE- cis-BUTENE-2 iso-PENTANE normal-        PENTENES & VALID REFNRY
 1C4=            iC4=          2tC4=         cC4=          iC5          PENTANE nC5 C6+          LO-S FG H2S
        0.0000          0.0000        0.0000        0.0000       0.0000       0.0000      0.0000         0.0000
        0.0000          0.0708        0.0000        0.0000       0.0000       0.0000      0.0000         0.0000
        0.0000          0.1000        0.0000        0.0000       0.0000       0.0000      0.0000         0.6252
        0.0000          0.1000        0.0000        0.0000       0.0000       0.0000      0.0000         0.0077
        0.0000          0.1000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0033
        0.0000          0.1000          0.0000          0.0000          0.0000          0.0000      0.0000              1.3714
        0.0000          0.1000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0000
        0.0000          0.1000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0990
        0.0000          0.0292          0.0000          0.0000          0.0000          0.0000      0.0000              0.0067
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0061
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.1953
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0051
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0456
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.2561
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0021
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              21.1999
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               1.6121
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0179
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000              0.3018
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.1481
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000      0.0000               0.0000
        0.0000          0.0000          0.0000          0.0000          0.0000          0.0000          0.0000           0.0000




        o.0000          o.o2ss          o.0000          o.0000          o.0000          o.0000          o.0000           0.8634   99.862
         0.00            0.00            0.00            0.00            0.00            0.00            0.00            0.00
         0.00            0.10            0.00            0.00            0.00            0.00            0.00           21.20
